Exhibit 10.1

 

WOOD COUNTY DEVELOPMENT AUTHORITY

 

AND

 

COLDWATER CREEK INC.

 

AMENDED AND RESTATED LEASE AGREEMENT

 

Dated as of January 10, 2006



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page


--------------------------------------------------------------------------------

ARTICLE I      DEFINITIONS AND RULES OF CONSTRUCTION     

Section 1.1. Definitions

   2

Section 1.2. Rules of Construction

   5

ARTICLE II

 

     REPRESENTATIONS AND COVENANTS     

Section 2.1. Representations and Covenants of Lessor

   6

Section 2.2. Representations and Covenants of Lessee

   7

 

ARTICLE III

 

     TITLE INSURANCE     

Section 3.1. Title

   9

Section 3.2. Title Insurance

   9

 

ARTICLE IV

 

     CONSTRUCTION AND EQUIPPING OF THE EXPANSION     

Section 4.1. Plans and Specifications for the Expansion

   10

Section 4.2. Construction and Equipping of Expansion by PWCADC

   10

Section 4.3. Change Orders

   10

Section 4.4. Inspections During Construction Period

   10

Section 4.5. Insurance During Construction Period

   10

 

i



--------------------------------------------------------------------------------

ARTICLE V

 

     DEMISING CLAUSES AND RENTAL PROVISIONS     

Section 5.1. Demise of Existing Campus

   11

Section 5.2. Duration of Lease Term; Quiet Enjoyment

   11

Section 5.3. Basic Rent

   12

Section 5.4. Additional Rent

   12

Section 5.5. Prepaid Rent

   12

Section 5.6. Payments by Lessee to Lessor

   12

Section 5.7. Security

   12

Section 5.8. Market Rental

   13

 

ARTICLE VI

 

     MAINTENANCE, SERVICES, MODIFICATIONS AND ALTERATIONS,     

 

TAXES AND INSURANCE

    

Section 6.1. Maintenance and Modifications by the Lessee

   14

Section 6.2. Installation of Additional Fixtures

   14

Section 6.3. Replacement Parts

   14

Section 6.4. Taxes, Assessments and Utility Charges

   15

Section 6.5. Insurance Required

   16

Section 6.6. Additional Provisions Respecting Insurance

   17

Section 6.7. Application of Net Proceeds of Insurance

   17

Section 6.8. Right of Lessor to Pay Taxes, Insurance Premiums and Other Charges

   17

Section 6.9. Alterations

   18

 

ii



--------------------------------------------------------------------------------

ARTICLE VII      DAMAGE, DESTRUCTION AND CONDEMNATION     

Section 7.1. Damage or Destruction of the Existing Campus

   19

Section 7.2. Condemnation

   19

Section 7.3. Condemnation of Lessee-Owned Property

   20 ARTICLE VIII      SPECIAL COVENANTS     

Section 8.1. No Warranty of Condition or Suitability of Purpose

   21

Section 8.2. Hold Harmless Provisions

   22

Section 8.3. Right to Inspect Existing Campus and the Expanded Campus

   23

Section 8.4. Lessee to Maintain Its Existence

   23

Section 8.5. Qualification in State

   23

Section 8.6. Compliance With Orders, Ordinances. Etc

   23 ARTICLE IX      RELEASE OF CERTAIN LAND; ASSIGNMENTS AND SUBLEASING     

Section 9.1. Restriction on Sale; Release of Certain Land

   25

Section 9.2. Assignment and Subleasing by Lessee

   25 ARTICLE X      EVENTS OF DEFAULT AND REMEDIES     

Section 10.1. Events of Default Defined

   26

Section 10.2. Lessor’s Remedies on Default by Lessee

   27

 

iii



--------------------------------------------------------------------------------

Section 10.3. Lessee’s Remedies on Default by Lessor

   27

Section 10.4. Remedies Cumulative

   27

Section 10.5. No Additional Waiver Implied by One Waiver

   28

Section 10.6. Liquidated Damages

   28 ARTICLE XI      EARLY TERMINATION OF LEASE AGREEMENT;      OPTION TO
PURCHASE IN FAVOR OF LESSEE     

Section 11.1. Early Termination of Lease Agreement

   29

Section 11.2. Conditions to Early Termination of Lease Agreement

   29

Section 11.3. Option to Purchase

   29

Section 11.4. Conveyance on Purchase

   30 ARTICLE XII      ARBITRATION     

Section 12.1. General Provision

   31

Section 12.2. Selection

   31

Section 12.3. Rulings

   31

Section 12.4. Fees

   32

Section 12.5. Extension of Time Pending Arbitration

   32 ARTICLE XIII      COVENANTS, CONDITIONS AND RESTRICTIONS; PARK MASTER PLAN
    

Section 13.l. Park Covenants, Conditions and Restrictions/Master Plan

   33

Section 13.2. Signage

   33

 

iv



--------------------------------------------------------------------------------

ARTICLE XIV      SUBORDINATION/ESTOPPEL     

Section 14.1. Lease Subordinate

   34

Section 14.2. Attornment

   34

Section 14.3. Lessee’s Notice of Default

   34

Section 14.4. Estoppel Certificates

   34 ARTICLE XV      MISCELLANEOUS     

Section 15.1.   Notice

   36

Section 15.2.   Binding Effect

   36

Section 15.3.   Renewal Options

   36

Section 15.4.   Severability

   37

Section 15.5.   Amendments, Changes and Modifications

   37

Section 15.6.   Execution of Counterparts

   37

Section 15.7.   Broker

   37

Section 15.8.   Applicable Law

   37

Section 15.9.   Legal Costs

   38

Section 15.10. Recordation

   38

Section 15.11. Survival of Obligations

   38

Section 15.12. Table of Contents and Section Headings Not Controlling

   38

Section 15.13. Disclaimer of Relationship

   38

Section 15.14. Further Assurances

   38

 

v



--------------------------------------------------------------------------------

THIS AMENDED AND RESTATED LEASE AGREEMENT dated as of January 10, 2006, (the
“Lease Agreement”) is between the Wood County Development Authority, a public
instrumentality duly organized and validly existing under the laws of the State
of West Virginia, having its office at 408 Juliana Street, Parkersburg, West
Virginia 26102 (the “Lessor”), and Coldwater Creek Inc., a for profit
corporation duly organized and validly existing under the laws of the State of
Delaware and authorized to do business in the State of West Virginia, having its
principal office at One Coldwater Creek Drive, Sandpoint, Idaho 83864 (the
“Lessee”):

 

RECITALS

 

WHEREAS, the Lessee presently operates a state-of-the-art distribution center
and call center located in a 610,000 square foot facility (the “Existing
Facility”) on a site containing approximately 60 acres (the “Site”) in the City
of Parkersburg, Wood County, West Virginia (together the Existing Facility and
the Site are referred to as the “Existing Campus”);

 

WHEREAS, pursuant to an Assignment and Assumption of Lease, dated as of May 27,
1999, the Lessor does lease the Existing Campus to the Lessee, and the Lessee
does lease the Existing Campus from the Lessor pursuant to that certain Lease
Agreement, dated as of June 12, 1998, made by the Parkersburg-Wood County Area
Development Corporation (“PWCADC”), as original lessor, amended by that certain
First Amendment and Supplement to Lease Agreement dated as May 27, 1999 (the
“First Amendment”), amended by that certain Second Amendment and Supplement to
Lease Agreement dated as of July 1, 2004 (the “Second Amendment”) (as amended,
the “Original Lease”);

 

WHEREAS, the Lessor is willing to proceed with an expansion of the Existing
Facility by PWCADC which expansion would be the construction of an approximately
352,824 Sq. Ft. addition to the Existing Facility (the “Expansion”) on
approximately 11.31 acres of the Site (the “Expansion Site”);

 

WHEREAS, the Lessor will own the Expansion upon the Delivery Date and the Lessor
proposes to lease the Expansion to the Lessee from and after the Delivery Date,
and the Lessee desires to lease the Expansion from the Lessor from and after
such date;

 

WHEREAS, the Lessee proposes to sublease the Expansion Site to PWCADC from the
Commencement Date as defined in the Sublease until the earlier of the Delivery
Date or the Expiration Date;

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing premises, the mutual covenants
of the parties herein contained, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree that the Original Lease is hereby amended and restated to read in its
entirety as follows:



--------------------------------------------------------------------------------

ARTICLE I

 

DEFINITIONS AND RULES OF CONSTRUCTION

 

Section 1.1. Definitions. The following words and terms shall have the following
meanings unless the context otherwise requires:

 

“Alterations” means alterations, modifications, additions, improvements and
betterments of any kind to the Existing Campus, and from and after the Delivery
Date, to the Expanded Campus, other than the normal day-to-day maintenance and
repairs.

 

“Campus Delivery Date” means June 21, 1999, the date on which the Existing
Campus was ready for occupancy and the Lessee took possession of the Existing
Campus and the Lessee delivered the Certificate of Acceptance for the Existing
Campus to the Lessor.

 

“Commencement Date” means the date hereof, subject to the provisions of
Section 5.1.

 

“Construction Period” means that period of time commencing as of the
Commencement Date as defined in the Sublease and continuing to the Delivery Date
during which PWCADC constructs and equips the Expansion.

 

“Cost of the Project” means the total aggregate cost of leasing the Expansion
Site and the construction and equipping of the Expansion based upon the Plans
and Specifications as of the Commencement Date.

 

“County” means Wood County, West Virginia.

 

“Delivery Date” means the date on which the Expansion is ready for occupancy and
the Lessee takes possession of the Expanded Campus and the Lessee delivers the
Certificate of Acceptance for the Expanded Campus to the Lessor substantially in
the form of Exhibit A attached hereto and made a part hereof.

 

“Existing Campus” means the Existing Facility (including Fixtures affixed to and
incorporated into the Existing Facility) and the Site leased to the Lessee as
contemplated by the Original Lease.

 

“Expanded Campus” means the Existing Facility, the Expansion and the Site.

 

“Expansion” means the addition to the Existing Facility to be constructed on the
Expansion Site in accordance with the Plans and Specifications.

 

“Expansion Site” means that certain parcel of real property of approximately
11.31 acres located in the Parkersburg Business Park, Parkersburg, West
Virginia, as more completely described in the Legal Description attached hereto
as Exhibit B, and all buildings and

 

2



--------------------------------------------------------------------------------

improvements now or hereafter situated thereon, and being a part and parcel of
the Site, currently owned by the Lessor.

 

“Expiration Date” means the twentieth (20th) anniversary of the Delivery Date,
and in the event the Delivery Date does not occur, means June 20, 2019.

 

“Fixtures” means (i) all appliances, parts, instruments, appurtenances,
accessories and other miscellaneous equipment of whatever nature which may from
time to time be affixed to or incorporated in the Existing Campus and, on and
after the Delivery Date, the Expanded Campus, and (ii) Replacement Parts.

 

“Hazardous Materials and Hazardous Substances” means any hazardous material or
hazardous substances as defined by any federal or state environmental law.

 

“Lease Documents” means the Original Lease, the Assignment and Assumption of
Lease and this Lease Agreement and any other instruments, agreements,
certificates and documents necessary to consummate the transactions contemplated
in the Original Lease and in this Lease Agreement.

 

“Lease Term” means the period beginning on the Commencement Date and ending on
the Expiration Date, unless the Lease shall have been terminated earlier
pursuant to the terms hereof.

 

“Lender” means the entity or, collectively, the entities, who are specified as
parties to whom amounts are payable under the Notes.

 

“Lessor” means the Wood County Development Authority and its successors and
assigns.

 

“Notes” means the promissory notes and any amendment, modification or extension
of any of said notes which the Lessor has executed and delivered for or in
connection with the financing of the Existing Campus and the promissory notes
which the Lessor has or will execute and deliver for or in connection with the
financing of the Expansion and the Expanded Campus.

 

“Net Proceeds” means the gross proceeds from any insurance recovery or
condemnation award remaining after payment of attorneys’ fees, the costs of
reparations to the Site as may be required of Lessor by law, and all other
expenses incurred in the collection of such gross proceeds.

 

“Park” means the Parkersburg Business Park, Parkersburg, West Virginia.

 

“Parts” means all appliances, parts, instruments, appurtenances, accessories and
other miscellaneous equipment of whatever nature, which may from time to time be
incorporated

 

3



--------------------------------------------------------------------------------

or installed in or attached to the Existing Campus, and on or after the Delivery
Date, to the Expanded Campus, or the Fixtures.

 

“Person” means any individual, association, unincorporated organization,
corporation, partnership, joint venture, business trust or a government, or an
agent or a political subdivision thereof, or any other entity.

 

“Permitted Encumbrances” means (i) the Original Lease, (ii) this Lease
Agreement, (iii) liens granted to the Lender under the Notes, (iv) liens for
taxes either not yet delinquent or being contested by the Lessee in good faith
with due diligence and by appropriate proceedings (and for the payment of which
adequate reserves or appropriate bonding has been provided), but only if the
nonpayment of any such tax or the contest of any such payment in such
proceedings does not adversely affect the title, property or rights of Lessor or
the Lender, (v) any contractors, materialmen, mechanics, workmen, repairmen,
employees or other like liens arising in the ordinary course of business of the
Lessee and not delinquent (and for the payment of which adequate reserves or
appropriate bonding has been provided), (vi) those items set forth in Schedule B
to the title insurance commitment relating to the Site, (vii) liens, exclusive
of any listed in clauses (i) through (vi) hereof, incurred in the ordinary
course of business including without limitation tangible personal property,
office equipment or furniture leases and security interests, liens and
encumbrances relating to procurement of utilities, cable television, other
telecommunication equipment or component parts and supplies for the use in the
operations of the Lessee at the Site, and (viii) liens otherwise permitted,
i.e., not expressly prohibited, under the terms of this Lease Agreement.

 

“Plans and Specifications” means the plans and specifications for construction
of the Expansion which the Lessee has provided to Lessor pursuant to Section 4.1
hereof, and any changes thereto as provided for pursuant to Section 4.3 hereof.

 

“Rent” means the rent payable pursuant to Article V hereof.

 

“Rent Factor” means that percentage which shall be agreed to by the Lessor and
the Lessee on the Commencement Date.

 

“Replacement Parts” has the meaning set forth in Section 6.3 hereof.

 

“Site” means that certain parcel of real property of approximately 60 total
acres located in the Parkersburg Business Park, Parkersburg, West Virginia,
currently owned by the Lessor, as more completely described in the Legal
Description attached hereto as Exhibit C, and all buildings and improvements now
or hereafter situated thereon.

 

“State” means the State of West Virginia.

 

“Sublease” means the Sublease Agreement by and between Lessee as Sublessor and
PWCADC as Sublessee covering the Expansion Site for the Construction Period.

 

4



--------------------------------------------------------------------------------

“Supplement” means any Lease Agreement supplemental to, and authorized and
executed pursuant to the terms of, this Lease Agreement.

 

“Total Project Cost” means the total aggregate cost of real property and the
acquisition, construction and installation of the improvements thereon in
accordance with the Plans and Specifications (as defined in the Original Lease)
for the Existing Campus and with the Plans and Specifications for the Expansion.

 

Section 1.2. Rules of Construction. The following rules shall apply to the
construction of this Lease Agreement unless the context otherwise requires:

 

(a) Singular words shall connote the plural number as well as the singular and
vice versa.

 

(b) Words importing the masculine, feminine or neutral gender shall include any
other gender.

 

(c) All references herein to particular articles or sections are references to
articles or sections of this Lease Agreement unless otherwise indicated.

 

(d) The headings and table of contents herein are solely for convenience of
reference and shall not constitute a part of this Lease Agreement nor shall they
affect its meaning, construction or effect.

 

5



--------------------------------------------------------------------------------

ARTICLE II

 

REPRESENTATIONS AND COVENANTS

 

Section 2.1. Representations and Covenants of Lessor. The Lessor makes the
following representations and covenants as the basis for the undertakings on its
part herein contained:

 

(a) The Lessor is a public instrumentality duly created and validly existing
under the laws of the State of West Virginia, authorized to do business in the
State of West Virginia, and has the power and authority to execute, deliver and
perform each of the Lease Documents to which it is a party. Each of the Lease
Documents to which Lessor is a party has been duly authorized, executed and
delivered by the Lessor, when appropriate.

 

(b) The Lessor holds good and marketable title to the Site and the Existing
Campus and, upon the Delivery Date, the Lessor under this Lease Agreement will
hold good and marketable title to the Expanded Campus including without
limitation the Fixtures, and will lease the Expanded Campus to the Lessee
pursuant to this Lease Agreement, all for the promotion of the social and
economic welfare of the County and the surrounding area.

 

(c) Neither the execution and delivery of any of the Lease Documents to which
Lessor is a party or the consummation of the transactions contemplated thereby
nor the fulfillment of or compliance with the provisions of any of the Lease
Documents to which Lessor is a party will conflict with or result in a breach of
the Lessor’s enabling ordinance, or of any restriction or any agreement or
instrument to which the Lessor is a party or by which it is bound, or result in
the creation or imposition of any lien of any nature upon any property of the
Lessor under the terms of any such ordinance, restriction, agreement or
instrument, except for Permitted Encumbrances.

 

(d) No litigation, inquiry or investigation of any kind in or by any judicial or
administrative court or agency is pending or, to its knowledge, threatened
against the Lessor with respect to (i) the existence of the Lessor, (ii) its
authority to execute or deliver this Lease Agreement or any of the Lease
Documents to which it is a party, (iii) the validity or enforceability of the
Lease Documents or the transactions contemplated hereby or thereby, or (iv) the
title of any officer of the Lessor who executed the Lease Documents. No such
authority or proceedings have been repealed, revoked, rescinded or amended and
all are in full force and effect.

 

(e) Each of the Lease Documents executed and delivered by Lessor constitutes a
legal, valid and binding obligation of the Lessor enforceable against the Lessor
in accordance with its terms.

 

6



--------------------------------------------------------------------------------

Section 2.2. Representations and Covenants of Lessee. The Lessee makes the
following representations and covenants as the basis for the undertakings on its
part herein contained:

 

(a) The Lessee is a for-profit business corporation duly organized and validly
existing under the laws of the State of Delaware, authorized to do business in
the State of West Virginia, and has the corporate power and authority to
execute, deliver and perform each of the Lease Documents to which it is a party.
Each of the Lease Documents to which Lessee is a party has been duly authorized,
executed and delivered by the Lessee, when appropriate.

 

(b) Neither the execution and delivery of any of the Lease Documents to which
Lessee is a party or the consummation of the transactions contemplated thereby
nor the fulfillment of or compliance with the provisions of any of the Lease
Documents to which Lessee is a party will conflict with or result in a breach of
or constitute a default under any of the terms, conditions or provisions of the
Lessee’s Articles of Incorporation, By-laws, as amended, or any corporate
restriction or any agreement or instrument to which the Lessee is a party or by
which it is bound, or result in the creation or imposition of any lien of any
nature upon any of the property of the Lessee under the terms of any such
Articles of Incorporation, By-laws, restriction, agreement or instrument, except
for Permitted Encumbrances.

 

(c) No litigation, inquiry or investigation of any kind in or by any judicial or
administrative court or agency is pending or, to its knowledge, threatened
against the Lessee with respect to (i) the existence of the Lessee, (ii) its
authority to execute or deliver this Lease Agreement or any of the Lease
Documents, (iii) the validity or enforceability of the Lease Documents or the
transactions contemplated hereby or thereby, or (iv) the title of any officer of
the Lessee who executed the Lease Documents. No such authority or proceedings
have been repealed, revoked, rescinded or amended and all are in full force and
effect.

 

(d) Each of the Lease Documents to which Lessee is a party constitutes a legal,
valid and binding obligation of the Lessee enforceable against the Lessee in
accordance with its terms.

 

(e) To the extent such representations and warranties are true and correct on
the date certified, Lessee shall at the request of Lessor provide to Lender the
following representations and warranties:

 

(i) Lessee is a duly organized and validly existing corporation under the laws
of the State of Delaware, all corporate fees and taxes have been timely paid by
Lessee, and Lessee is authorized to do business in and is in good standing under
the laws of the State of West Virginia.

 

(ii) The execution, delivery and performance of the Lease Agreement and the
Sublease are within Lessee’s corporate powers, have been duly authorized by
Lessee and are not in contravention of the law, the terms of its articles of
incorporation, bylaws, or other

 

7



--------------------------------------------------------------------------------

corporate papers, or of any indenture or agreement to which Lessee is a party or
by which it is bound.

 

(iii) Lessee’s exact legal name is “Coldwater Creek Inc.,” and Lessee has not,
during the preceding five (5) years, been known as or used any other corporate,
fictitious or trade name other than subsidiaries or branding identifications,
nor has it been the surviving corporation of a merger or consolidation of
another corporation.

 

(iv) All information at any time furnished to Lessor by Lessee for delivery to
Lender concerning the financial condition of Lessee has been prepared on a basis
consistent with that of prior financial periods, is true and correct and fairly
discloses the financial condition of Lessee as of the date of the statement.

 

(v) The conditions, representations, warranties and covenants to be satisfied or
made by Lessee as required under the Lease Agreement and the Sublease will, when
executed and delivered by Lessee, constitute the legal, valid and binding
obligations of Lessee enforceable against Lessee in accordance with their
respective terms.

 

(vi) No litigation or other claim or demand is pending or threatened against
Lessee other than litigation, claims or other events, if any, that have been
disclosed to and acknowledged by Lessor in writing.

 

(vii) The Letter of Credit constitutes a legal, valid and binding obligation of
the issuer thereof enforceable against the issuer thereof in accordance with its
terms, and Lessee expressly consents to the collateral assignment of the Letter
of Credit by Lessor to Lender.

 

(f) Upon written request of Lessor, Lessee, as directed by Lessor, shall provide
Lessor with a certificate executed by its Chief Financial Officer or other
officer or person acceptable to Lessor, certifying that the representations,
warranties and covenants of Lessee set forth in this Lease Agreement are true
and correct as of the date of the certificate and further certifying that, as of
the date of the certificate, no event of default exists under this Lease
Agreement.

 

8



--------------------------------------------------------------------------------

ARTICLE III

 

TITLE INSURANCE

 

Section 3.1. Title. The Lessor holds good and marketable title to the Site.

 

Section 3.2. Title Insurance. The Lessor has obtained or will obtain title
insurance for the benefit of the Lessor in an amount equal to the amount, if
any, required by Lender, insuring title to the Site and the improvements
thereon.

 

9



--------------------------------------------------------------------------------

ARTICLE IV

 

CONSTRUCTION AND EQUIPPING OF THE EXPANSION

 

Section 4.1. Plans and Specifications for the Expansion. Lessee has provided
Lessor with, and Lessor has agreed to, specific Plans and Specifications
relating to the construction and equipping of the Expansion, a summary of which
is attached hereto as Exhibit D and made a part hereof (the “Plans and
Specifications”).

 

Section 4.2. Construction and Equipping of Expansion by PWCADC. PWCADC, and as
appropriate Lessor, shall enter into such contracts and agreements as may be
necessary to enable the Expansion to be constructed and equipped in accordance
with the Plans and Specifications, including any Change Orders which the Lessee
may request during the course of the construction and equipping of the Expansion
pursuant to Section 4.3 of this Lease Agreement.

 

Section 4.3. Change Orders. If during the course of the construction of the
Expansion, the Lessee desires to make any change in the Plans and
Specifications, such change shall be submitted in writing to the Lessor, which
shall constitute approval of such change as a change order for purposes of the
relevant construction contract(s), unless Lessor gives Notice to Lessee of its
objection to the change order in writing within seven (7) calendar days of
actual receipt of the change order by Lessor. No change order, after allowances
and adjustments, shall cause the costs of construction to exceed the Cost of the
Project Any change orders under this Section shall be deemed incorporated into
and made a part of the Plans and Specifications for purposes of this Lease
Agreement.

 

Section 4.4. Inspections During Construction Period. Throughout the Construction
Period, Lessee shall have the right to inspect the construction site at any
time.

 

Section 4.5. Insurance During Construction Period. During the Construction
Period, Lessor shall maintain or cause to be maintained “all-risk” and “extended
risk” property insurance and builder’s risk and fire insurance, in each case
with respect to the Expansion Site (covering physical loss or damage to the
Expansion).

 

10



--------------------------------------------------------------------------------

ARTICLE V

 

DEMISING CLAUSES AND RENTAL PROVISIONS

 

Section 5.1. Demise of Existing Campus, and on and after the Delivery Date, the
Expanded Campus. This Lease Agreement constitutes a continuation of the Original
Lease, and by this Lease Agreement, the Lessor hereby leases the Existing Campus
to the Lessee and the Lessee hereby leases from the Lessor the Existing Campus
and, on and from the Delivery Date, the Expanded Campus, all upon the terms and
conditions of this Lease Agreement. On the Delivery Date, the Lessee shall
execute and deliver a Certificate of Acceptance with respect to the Expansion to
the Lessor, which delivery shall constitute Lessee’s acceptance of the Expanded
Campus under this Lease Agreement and the Lessee’s confirmation that this Lease
Agreement as of the Delivery Date covers and incorporates the Expanded Campus
upon the terms and conditions set forth herein.

 

The Lessor hereby grants and conveys unto the Lessee a permanent easement for
the construction, erection, maintenance, repair, removal and replacement of any
and all structures or improvements situate on the Existing Campus and used in or
for the Expansion.

 

Section 5.2. Duration of Lease Term; Quiet Enjoyment.

 

(a) The leasehold estate in the Existing Campus created hereby commenced on the
Campus Delivery Date.

 

(b) The Lessor shall deliver to the Lessee sole and exclusive possession of the
Expanded Campus (subject to Sections 8.3 and 10.2 hereof), and the leasehold
estate created hereby in the Expansion shall commence on the Delivery Date, and
the Lessee shall accept possession of the Expanded Campus on the Delivery Date.

 

(c) Except as provided in Section 10.2 and Section 10.3 hereof, the leasehold
estate in the Expanded Campus created hereby shall terminate at 11:59 p.m. on to
the Expiration Date or on such earlier date as may be permitted by Section 5.3,
11.1 and 11.3 hereof. By definition, if the Delivery Date occurs, the Expiration
Date shall be 20 years from the Delivery Date, provided, however, that the
aforesaid expiration date may be reduced by a period of up to 30 months upon the
request of the Lessee made no less than 45 days prior to the Delivery Date,
consent to which request shall not be unreasonably withheld by the Lessor.

 

(d) Except as provided in Sections 8.3 and 10.2 hereof, the Lessor shall neither
take nor suffer or permit any action to prevent the Lessee during the Lease Term
from having quiet and peaceable possession and enjoyment of the Existing Campus
and, on and after the Delivery Date, the Expanded Campus, and will cooperate
with the Lessee in order that the Lessee may have quiet and peaceful possession
and enjoyment of the Existing Campus and, on and after the Delivery Date, the
Expanded Campus, as hereinabove provided. Accordingly, the Lessor shall not
grant, pledge, mortgage, hypothecate or otherwise convey any mortgage,

 

11



--------------------------------------------------------------------------------

security interest or pledge or permit any encumbrance, except Permitted
Encumbrances, to be placed on the Existing Campus and, on and after the Delivery
Date, the Expanded Campus, or the Fixtures without the express written consent
of the Lessee.

 

Section 5.3. Basic Rent.

 

(a) The Lessee shall make, in advance, monthly payments to Lessor commencing on
January 21, 2006, and thereafter payable on the 21st day of each consecutive
month over the Lease Term. The Basic Rent payment schedule over the Lease Term
of this Lease Agreement is attached hereto as Exhibit E and is incorporated
herein by reference.

 

(b) The Lessee, under the provisions of this Section 5.3, agrees to make the
above-mentioned payments in immediately available funds and without any further
notice in lawful money of the United States of America. In the event the Lessee
shall fail to timely make any payment required in this Section 5.3, the Lessee
shall pay the same together with any charges from Lender incurred by the Lessor.

 

Section 5.4. Additional Rent. The Lessee shall pay the following amounts as
Additional Rent:

 

(a) On demand of the Lessor other amounts payable by the Lessee under this Lease
Agreement; and

 

(b) On demand of the Lessor from time to time all tax amounts, together with any
interest, penalties and expenses related thereto, not paid by the Lessee
pursuant to Section 6.4 and paid by the Lessor or Lender to the appropriate
taxing authority,

 

Section 5.5. Prepaid Rent. The Lessee may pay certain amounts, as agreed and
determined by Lessor and Lessee, as Prepaid Rent. Any such Prepaid Rent may be
allocated over the Lease Term, if appropriate, as determined by Lessee.

 

Section 5.6. Payments by Lessee to Lessor. All rent payments to be made by the
Lessee under the terms of this Article shall be made payable to the Lessor and
shall be delivered to the Lessor by wire transfer to the credit of the Lessor’s
account as approved by Lender.

 

Section 5.7. Security. The Lessee shall provide as security for its obligations
under this Lease Agreement an irrevocable standby letter of credit to the Lessor
in an amount equal to Four Million Dollars ($4,000,000.00), substantially in the
form attached hereto as Exhibit F, draws upon which shall be conditioned upon
default by the Lessee in its obligations under this Lease Agreement. This letter
of credit shall remain in place commencing on the Commencement Date and expiring
on December 31, 2011. As of January 1 of each year beginning January 1, 2008,
the principal balance of this letter of credit shall decline by $800,000.00,
until extinguished.

 

12



--------------------------------------------------------------------------------

(b) Lessee shall not be required to pay any additional security deposit under
this Lease Agreement.

 

Section 5.8. Market Rental. The Lessor and the Lessee believe that the Rent
payable hereunder constitutes a fair market rental for the lease of the Existing
Campus and the Expanded Campus, as applicable, pursuant to the terms hereof.

 

13



--------------------------------------------------------------------------------

ARTICLE VI

 

MAINTENANCE, SERVICES, MODIFICATIONS

AND ALTERATIONS, TAXES AND INSURANCE

 

Section 6.1. Maintenance and Modifications by the Lessee. The Lessee shall not
abandon, or permit any waste to, the Existing Campus and, on and from the
Delivery Date the Expanded Campus. During the Lease Term, the Lessee shall not
remove any part of the Existing Campus and, on and from the Delivery Date, the
Expanded Campus, outside of Wood County and shall (i) keep the Existing Campus
and, on and from the Delivery Date, the Expanded Campus, in a reasonably safe
condition; (ii) make all necessary repairs and replacements to the Existing
Campus and, on and from the Delivery Date, the Expanded Campus, (whether
ordinary or extraordinary, structural or nonstructural, foreseen or unforeseen);
and (iii) operate the Existing Campus and, on and from the Delivery Date, the
Expanded Campus, in a sound and economic manner.

 

Section 6.2. Installation of Additional Fixtures. Lessee or any permitted
sublessee of the Lessee from time to time may install additional machinery,
equipment or other personal property in the Existing Campus and, on and from the
Delivery Date, the Expanded Campus, and such machinery, equipment or other
personal property shall not become, or be deemed to become, a part of the
Existing Campus and, on and from the Delivery Date, the Expanded Campus. The
Lessee from time to time may create or permit to be created any lien on such
machinery, equipment or other personal property. Further, the Lessee from time
to time may remove or permit the removal of such machinery, equipment and other
personal property from the Existing Campus and, on and from the Delivery Date,
the Expanded Campus, provided that any such removal of such machinery, equipment
or other personal property shall not occur if any such removal shall adversely
affect the structural integrity of the Existing Campus and, on and from the
Delivery Date, the Expanded Campus, and provided further, that if any damage is
occasioned to the Existing Campus and, on and from the Delivery Date, the
Expanded Campus, by such removal, the Lessee agrees to promptly repair such
damage at its own expense.

 

Section 6.3. Replacement Parts. Except upon an Event of Total Loss, the Lessee,
at its own cost and expense, will promptly replace all Parts which may from time
to time become worn out or damaged beyond repair or permanently rendered
obsolete or unfit for use for any reason whatsoever to the extent necessary to
enable the Lessee to meet its rent payment obligations under this Lease
Agreement (such substituted parts hereinafter being called “Replacement Parts”).
In addition, in the ordinary course of maintenance, service, repair, overhaul or
testing, the Lessee may, at its own cost and expense, remove any Parts, whether
or not worn out or damaged beyond repair or permanently rendered obsolete or
unfit for use, provided that the Lessee shall, at its own cost and expense,
replace such Parts as promptly as practicable to the extent necessary to enable
the Lessee to meet its rent payment obligations under this Lease Agreement. All
Replacement Parts shall be free and clear of all liens (except Permitted
Encumbrances) and shall be in as good operating condition as, and shall have a
value

 

14



--------------------------------------------------------------------------------

or utility at least equal to, the Parts replaced assuming each replaced Part was
of the value or utility and in the condition and repair required to be
maintained by the terms hereof. All Parts at any time removed from the Existing
Campus and, on and from the Delivery Date, the Expanded Campus, shall remain the
property of the Lessor, no matter where located, until such Parts shall be
replaced by Parts which have been incorporated or installed in or attached to
the Existing Campus and, on and from the Delivery Date, the Expanded Campus, and
which meet the requirements for Replacement Parts specified above. Immediately
upon any Replacement Part meeting such requirements become becoming incorporated
or installed in or attached to the Existing Campus and, on and from the Delivery
Date, the Expanded Campus, as above provided, without further act, (i) title to
the removed Part shall thereupon vest in the Lessee, free and clear of all
rights of the Lessor, and shall no longer be deemed a party hereunder,
(ii) title to such Replacement Part shall thereupon vest in the Lessor, and
(iii) such Replacement Part shall become subject to this Lease Agreement and be
deemed part of the Existing Campus and ,on and from the Delivery Date, the
Expanded Campus, for all purposes hereof to the same extent as the Parts
originally incorporated or installed in or attached to the Existing Campus and,
on and from the Delivery Date, the Expanded Campus. The Lessee agrees to execute
and file such documents as may be reasonably required to create, perfect and
maintain the security interests of the Lender in any such Replacement Part and
the Lessor’s interests in any such Replacement Part.

 

Section 6.4. Taxes, Assessments and Utility Charges.

 

(a) The Lessee shall be solely liable for all taxes with respect to the Existing
Campus and, on and from the Delivery Date, the Expanded Campus, during the Lease
Term. The Lessee agrees to pay, as the same become due and before any fine,
penalty, interest (except interest which is payable in connection with legally
permissible installment payments) or other cost which may be added thereto or
become due to, or be imposed by operation of law for the non-payment thereof,
all taxes, payments in lieu of taxes and governmental charges of any kind
whatsoever which may at any time be lawfully assessed or levied against or with
respect to the Campus and any machinery, equipment or other property installed
or bought by the Lessee therein or thereon, including, without limiting the
generality of the foregoing, any sales or use taxes imposed with respect to the
Existing Campus and, on and from the Delivery Date, the Expanded Campus, or any
part or component thereof, or the rental or sale of the Existing Campus and, on
and from the Delivery Date, the Expanded Campus, or any part thereof and any
taxes levied upon or with respect to the income or revenues of the Lessor from
the Existing Campus and, on and from the Delivery Date, the Expanded Campus.
Provided, that any sales or use taxes imposed with respect to the Existing
Campus and, on and from the Delivery Date, the Expanded Campus, or any part or
component thereof, shall be considered part of the Total Project Cost.

 

(b) The Lessee shall pay or cause to be paid all charges for gas, water, sewage,
disposal, garbage and refuse collection, electricity, light, heat or power,
telephone or other communication service used, rendered or supplied upon or in
connection with the Existing Campus and, on and from the Delivery Date, the
Expanded Campus, during the Lease Term and shall indemnify the Lessor against
any liability or damages on such account.

 

15



--------------------------------------------------------------------------------

(c) Notwithstanding the terms of paragraph (a) above, the Lessee may, at its
option, withhold payments of franchise tax and payments of sales and use taxes
while a contest of such tax is pending, however, while any such contest is
pending the Lessee shall pay all such other taxes, assessments and other charges
when due, under protest, subject to the Lessee’s contest.

 

(d) Within thirty (30) calendar days of receipt of written request therefor, the
Lessee shall deliver to the Lessor official receipts of the appropriate taxing
authorities or other proof satisfactory to the Lessor evidencing payment of any
tax or payment in lieu thereof.

 

Section 6.5. Insurance Required. At all times throughout the Lease Term, the
Lessee shall, at its sole cost and expense, maintain or cause to be maintained
insurance against such risks and for such amounts as are customarily insured
against by businesses of like size and type and shall pay, as the same become
due and payable, all premiums with respect thereto, including, but not
necessarily limited to:

 

(a) Insurance against loss or damage by fire, lightning and other casualties
customarily insured against, with a uniform standard extended coverage
endorsement, such insurance to be in an amount not less than the full 100%
replacement value of the completed buildings and improvements, exclusive of
footings and foundations, as determined by a recognized appraiser or insurer
selected by the Lessee, but in no event less than $20,000,000. With the Lessor’s
express advance written approval, the insurance described in this paragraph, or
any portion thereof, can be self-insurance by the Lessee, with such
self-insurance not to exceed $5,000,000, with an excess policy for any amount
exceeding the amount of self-insurance, but less than the amount of insurance
required by this paragraph. In addition, the Lessee shall at all times maintain
such other insurance with recognized underwriters against such other risks as
are normally insured against and in amounts normally considered prudent by
companies carrying on a similar business or another business in a similar
location. The Lessee shall upon request of the Lessor from time to time furnish
to the Lessor true and complete copies of all such insurance policies or
contracts, together with evidence of payment of premiums. In the event Lessee
requests approval to be self-insured as hereinabove provided self-insurance
shall not relieve Lessee from its obligation to fully insure Lessor from
liability.

 

(b) Workers’ compensation insurance, disability benefits insurance and each
other form of insurance which the Lessee or any permitted sublessee is required
by law to provide, covering loss resulting from injury, sickness, disability or
death of employees of the Lessee or any permitted sublessee who are located at
or assigned to the Existing Campus and, on and from the Delivery Date, the
Expanded Campus. This coverage shall be in effect from and after the Original
Lease Date with respect to the Existing Campus and, on and from the Delivery
Date, with respect to the Expanded Campus, or on such earlier date as any
employees of the Lessee, or any permitted sublessee, contractor or subcontractor
of Lessee, first occupy the Existing Campus and, on and from the Delivery Date,
the Expanded Campus.

 

16



--------------------------------------------------------------------------------

(c) Insurance protecting the Lessor and the Lessee against loss or losses from
liability imposed by law or assumed in any written contract and arising from
personal injury, including bodily injury or death of an employee or
non-employee, or damage to the property of others, caused by an accident or
occurrence with a limit of liability of not less than $1,000,000 (combined
single limit for personal injury, including bodily injury or death and property
damage) and with a blanket excess liability coverage in an amount not less than
$5,000,000 combined single limit or equivalent protecting the lessor and the
Lessee against any loss or liability or damage for personal injury, including
bodily injury or death, or property damage.

 

Section 6.6. Additional Provisions Respecting Insurance. All insurance required
by Section 6.5 hereof or under any other provision of this Lease Agreement shall
be procured and maintained in financially sound and generally recognized
responsible insurance companies selected by the entity required to procure the
same and authorized to write such insurance in the State, except when such
insurance is self-insurance as permitted under this Lease Agreement. Such
insurance may be written with deductible amounts comparable to those on similar
policies carried by other companies engaged in businesses similar in size,
character and other respects to those in which the procuring entity is engaged.
All policies evidencing the insurance required by Sections 6.5 or under any
other provision of this Lease Agreement shall provide for at least sixty
(60) calendar days’ prior written notice of the restriction, cancellation or
modification thereof to the Lessor and Lender. The policies under Section 6.5(a)
shall contain appropriate waivers of subrogation.

 

Section 6.7. Application of Net Proceeds of Insurance. The Net Proceeds of the
insurance carried pursuant to the provisions of this Lease Agreement shall be
applied as follows: (i) the Net Proceeds of the insurance required by
Section 4.5 hereof shall be applied as provided in Section 7.1 hereof, and
(ii) the Net Proceeds of the insurance required by any other provision of this
Lease Agreement shall be applied toward extinguishment or satisfaction of the
liability with respect to which such insurance proceeds may be paid.

 

Section 6.8. Right of Lessor to Pay Taxes, Insurance Premiums and Other Charges.
If the Lessee fails (i) to pay any tax, together with any fine, penalty,
interest or cost which may have been added thereto or become due or been imposed
by operation of law for nonpayment thereof, or assessment or other governmental
charge required to be paid by Section 6.4 hereof, (ii) to maintain any insurance
required to be maintained by Section 6.5 hereof, (iii) to pay any amount
required to be paid by any law or ordinance relating to the use which is due and
payable by reason of any conveyance of the leasehold estate in and to the
Existing Campus and, on and from the Delivery Date, the Expanded Campus, or
(iv) to pay any other amount or perform any act hereunder required to be paid or
performed by the Lessee hereunder, the Lessor may pay or cause to be paid such
tax, assessment or other governmental charge or the premium for such insurance
or any such other payment or may perform any such act. No such payment shall be
made or act performed by the Lessor until at least ten (10) calendar days shall
have elapsed since notice shall have been given by the Lessor to the Lessee, and
in the case of any tax, assessment or governmental charge or the amounts
specified in paragraphs (iii) and (iv) hereof, no such payment shall be made in
any event if the Lessee is contesting the same in good faith in

 

17



--------------------------------------------------------------------------------

the manner described in this Lease Agreement and no Event of Default hereunder
shall have occurred and be continuing. No such payment by the Lessor shall
affect or impair any rights of the Lessor hereunder arising in consequence of
such failure by the Lessee. The Lessee, shall, on demand, reimburse the Lessor
for any reasonable amount so paid or for reasonable expenses or costs incurred
in the performance of any such act by the Lessor pursuant to this Section (which
shall include all reasonable legal fees and disbursements), together with
interest thereon from the date of payment of such amount, expense or cost by the
Lessor.

 

Section 6.9. Alterations. Throughout the Lease Term, the Lessee, at the Lessee’s
own expense, may from time to time make such Alterations to the Existing Campus
and, on and from the Delivery Date the Expanded Campus, as the Lessee may deem,
in its sole discretion, desirable for the proper operation, use and maintenance
of the Existing Campus and, on and from the Delivery Date, the Expanded Campus,
provided, however, that no such Alteration shall be made by the Lessee if such
Alteration, or removal thereof from the Existing Campus and, on and from the
Delivery Date the Expanded Campus, would materially diminish the value or
utility of the Existing Campus (or any part thereof) and, on and from the
Delivery Date the Expanded Campus (or any part thereof), or impair the condition
of the Existing Campus (or any part thereof) and, on and from the Delivery Date,
the Expanded Campus (or any part thereof); provided further, that all
Alterations shall be in compliance with all applicable zoning, planning,
building and environmental laws, ordinances, rules and regulations of
governmental authorities having jurisdiction over the Existing Campus and, on
and from the Delivery Date, the Expanded Campus. During the Lease Term, title to
any Alteration made pursuant hereto shall without further act vest in the Lessor
and shall, without further act, immediately become the property of the Lessor,
be deemed to constitute a part of the Expanded Campus and, on and from the
Delivery Date, the Expanded Campus, and be subject to this Lease Agreement.
Notwithstanding the foregoing, the Lessor and the Lessee hereby agree to
execute, deliver and file or record all such documents as may be necessary or
appropriate to confirm the status of title to each such Part or Alteration.

 

18



--------------------------------------------------------------------------------

ARTICLE VII

 

DAMAGE, DESTRUCTION AND CONDEMNATION

 

Section 7.1. Damage or Destruction of the Existing Campus or the Expanded
Campus.

 

(a) If the Existing Campus or any part or component shall be damaged or
destroyed (in whole or in part) at any time during the Lease Term or if the
Existing Campus and, on and from the Delivery Date, the Expanded Campus, or any
part or component shall be damaged or destroyed (in whole or in part) at any
time during the Lease Term:

 

(i) upon the occurrence of such damage or destruction, the Net Proceeds derived
from insurance shall be paid to the Lessor; and

 

(ii) the Lessee shall have the option to terminate this Lease Agreement pursuant
to Section 11.1 hereof or to require that the Lessor promptly replace, repair,
rebuild or restore the Existing Campus and, on and from the Delivery Date, the
Expanded Campus, or the damaged part or component thereof to substantially the
same condition and value as the operating entity which existed prior to such
damage or destruction, with such changes, alterations and modifications as may
be desired by the Lessee, and under the same general terms for construction of
the Expansion as provided under this Lease Agreement. Provided, however, that
the Lessor’s obligation under this Section 7.1(a)(ii) shall not require any
financial expenditure on the part of the Lessor in excess of the Net Proceeds
received under Section 7.1(a)(i).

 

(b) All such repair, replacement, rebuilding, restoration or relocation of the
Existing Campus and, on and from the Delivery Date, the Expanded Campus, shall
be effected with due diligence in a good and workmanlike manner in compliance
with all applicable legal requirements, shall be promptly and fully paid for by
the Lessor in accordance with the terms of the applicable contracts, and shall
automatically become a part of the Existing Campus and, on and from the Delivery
Date, the Expanded Campus, as if the same were specifically described herein.
Any balance of such Net Proceeds remaining after payment of all costs of
replacement, repair, rebuilding, restoration or relocation shall be retained by
the Lessor.

 

(c) If the Lessee shall exercise its option to terminate this Lease Agreement
pursuant to Section 11.1 hereof, the Net Proceeds derived from such insurance
shall be applied to the payment of the amounts required to be paid by
Section 11.2 hereof and any balance remaining thereafter shall be retained by
the Lessor.

 

Section 7.2. Condemnation.

 

(a) Complete Taking by Eminent Domain. If during the term of this Lease
Agreement the entire Site including Existing Facility and the Expansion shall be
taken by an

 

19



--------------------------------------------------------------------------------

exercise of the power of eminent domain (the “Proceedings”), this Lease
Agreement shall terminate as of the date of the vesting of title in the taking
authority pursuant to such Proceedings.

 

(b) Partial Taking by Eminent Domain. If during the Lease Term less than the
entire Site shall be taken in any such Proceeding, this Lease Agreement shall
terminate as to the portion of the Site so taken upon the vesting of title in
the Proceeding; and as to the remainder of the Site, the Rent shall be decreased
in proportion to the Net Proceeds of any condemnation award for the portion of
the Site so taken, and the Lessee shall be responsible for any necessary
restoration of the improvements, including parking spaces, driveways, or of the
building, on the remainder of the Site as required for Lessee’s use thereof.
Provided that any portion of the condemnation award or compensation intended to
compensate the Lessor or the Lessee for such necessary restoration costs shall
be paid to the Lessee whether such award be made in the name of the Lessee or
the Lessor.

 

(c) Temporary Taking by Eminent Domain. If all or any portion of the Site is
taken by the exercise of the right of eminent domain for governmental occupancy
for a limited period, this Lease Agreement shall not terminate, and the Lessee
shall continue to perform its obligations hereunder as though such taking had
not occurred except to the extent that it may be prevented from so doing
pursuant to the terms of the order of the authority which made the taking. In
the event of such temporary taking, the Lessee shall be entitled to the entire
award made for such taking (whether paid by way of damages, rent or otherwise)
unless the period of governmental occupancy extends beyond the termination of
the Lease Term, in which case the award shall be apportioned between the Lessor
and the Lessee as of the date of such termination.

 

(d) If the Lessee shall exercise its option to terminate this Lease Agreement
pursuant to Section 11.1 hereof, the Net Proceeds from such Condemnation shall
be applied to the payment of the amounts required to be paid by Section 11.2
hereof and any balance remaining thereafter shall be retained by the Lessor.

 

Section 7.3. Condemnation of Lessee-Owned Property. The Lessee shall be entitled
to the proceeds of any Condemnation award or portion thereof made for damage to
or taking of any Property which, at the time of such damage or taking, is not
part of the Existing Campus and, on and from the Delivery Date, the Expanded
Campus.

 

20



--------------------------------------------------------------------------------

ARTICLE VIII

 

SPECIAL COVENANTS

 

Section 8.1. No Warranty of Condition or Suitability of Purpose. THE LESSOR
MAKES NO WARRANTY, EITHER EXPRESS OR IMPLIED, THAT EITHER THE EXISTING CAMPUS OR
THE EXPANDED CAMPUS IS OR WILL BE SUITABLE FOR THE LESSEE’S PURPOSES OR NEEDS.

 

WITHOUT PREJUDICE TO ANY RIGHTS THE LESSEE MAY HAVE AGAINST ANY ARCHITECT,
ENGINEER, SUPPLIER OR MANUFACTURER, THE LESSEE ACKNOWLEDGES AND AGREES THAT AS
BETWEEN THE LESSEE AND THE LESSOR, AND AT ALL TIMES (BOTH BEFORE COMPLETION AND
THEREAFTER), (i) THE SIZE, DESIGN, CAPACITY AND MANUFACTURE OF THE EXISTING
CAMPUS, THE EXPANSION, THE EXPANDED CAMPUS AND THE FIXTURES ARE OF THE SIZE,
DESIGN, CAPACITY AND MANUFACTURE SELECTED BY THE LESSEE AND (ii) THE LESSEE IS
SATISFIED THAT THE EXISTING CAMPUS, THE EXPANSION, THE EXPANDED CAMPUS AND
FIXTURES, WILL BE SUITABLE FOR ITS PURPOSES. THE LESSOR REPRESENTS AND WARRANTS,
AND THE LESSEE CONFIRMS THAT IT IS AWARE AND AGREES, THAT THE LESSOR IS NOT A
MANUFACTURER OR DEALER IN PROPERTY OF SUCH KIND AND THE EXISTING CAMPUS, THE
EXPANSION, THE EXPANDED CAMPUS AND THE FIXTURES ARE LEASED HEREUNDER SUBJECT TO
ALL APPLICABLE GOVERNMENTAL LAWS, ORDINANCES, RULES, REGULATIONS, ORDERS AND
REQUIREMENTS NOW IN EFFECT OR HEREAFTER ADOPTED IN THE STATE, LOCALITY AND
CONDITION OF EVERY PARTY THEREOF WHEN THE SAME FIRST BECAME OR BECOMES SUBJECT
TO THIS LEASE, WITHOUT REPRESENTATION OR WARRANTY OF ANY KIND BY THE LESSOR,
EXPRESS OR IMPLIED, AS TO THE TITLE (EXCEPT AS PROVIDED IN SECTIONS 2.1 AND 3.
1), MERCHANTABILITY, COMPLIANCE WITH SPECIFICATIONS, CONDITION, DESIGN,
OPERATION, FREEDOM FROM PATENT OR TRADEMARK INFRINGEMENT, ABSENCE OF LATENT
DEFECTS OR FITNESS FOR USE OF THE CAMPUS OR FIXTURES (OR ANY PART THEREOF), OR
ANY OTHER REPRESENTATION OR WARRANTY WHATSOEVER, EXPRESS OR IMPLIED, WITH
RESPECT TO THE EXISTING CAMPUS, THE EXPANSION AND THE EXPANDED CAMPUS (OR ANY
PART THEREOF). Except as expressly provided herein, all risks incident to the
matters discussed in the preceding sentence, as between the Lessor, on the one
hand, and the Lessee, on the other, are to be borne by the Lessee. The Lessor
assigns to the Lessee all claims and rights which the Lessor may now or
hereafter have against third parties in respect of any defect of or damage to
the Existing Campus or the Expanded Campus or breach of representation or
warranty by such third party, or any other claim or right against any third
party as a result of circumstances arising out of this Lease Agreement, and
shall cooperate with and comply with all reasonable requests of the Lessee in
the preservation, prosecution or enforcement by the Lessee of such claims or
rights at the Lessee’s sole cost and expense. The provisions of this paragraph

 

21



--------------------------------------------------------------------------------

have been negotiated, and, except to the extent otherwise expressly stated, the
foregoing provisions are intended to be a complete exclusion and negation of any
representations or warranties by the Lessor, express or implied, with respect to
the Existing Campus, the Expansion and the Expanded Campus whether arising
pursuant to the Uniform Commercial Code or any similar law now or hereafter in
effect, or otherwise.

 

Section 8.2. Hold Harmless Provisions.

 

(a) During the Lease Term, Lessee shall, at its sole cost and expense,
indemnify, defend and hold harmless the Lessor, its officials, board members,
officers, employees and agents, against and from: (i) any loss, damage, or
expense incurred or sustained by the Lessor, its officials, board members,
officers, employees or agents by reason of the operation or leasing of the
Existing Campus, or, on and from the Delivery Date, the Expanded Campus;
(ii) any and all claims, losses, damages or expenses by or on behalf of any
person, firm or corporation, which result from any occurrence or circumstance on
the Existing Campus, or, on and from the Delivery Date, the Expanded Campus or
any portion thereof and not resulting from a breach or default in the
performance of any covenant or agreement to be performed by the Lessor under the
provisions of this Lease Agreement; and (iii) all claims, losses, liabilities,
damages, costs and expenses which arise from any breach or default in the
performance of any covenant or agreement on the part of the Lessee to be
performed pursuant to the provisions of this Lease Agreement. The indemnity
herein provided shall include all reasonable costs, counsel fees, expenses and
liabilities incurred in connection with any such claim, action or proceeding
brought in connection with any of the foregoing, and in case any action or
proceeding shall be brought against the Lessor by reason of any such claim,
Lessee upon written notice from the Lessor, shall defend such action or
proceeding. Notwithstanding any provision herein to the contrary, the Lessee
shall have no obligation to indemnify the Lessor to the extent the underlying
claim, loss, damage or expense arises from or in connection with the Lessor’s
gross negligence or intentional acts or willful misconduct.

 

(b) During the Construction Period, Lessee shall, at its sole cost and expense,
indemnify, defend and hold harmless the Lessor against any costs incurred by
Lessor as a result of any loss, damage or expense incurred or sustained by the
Lessor, its officials, board members, officers, employees or agents resulting
from any action or inaction of Lessee with regard to the Expansion.

 

(c) Notwithstanding any other provisions of this Lease Agreement, the
obligations of the Lessee and Lessor pursuant to this Section 8.2 shall remain
in full force and effect after the termination of this Lease Agreement until the
expiration of the period stated in the applicable statute of limitations during
which a claim, cause of action or prosecution relating to the matters herein
described may be brought and payment in full or the satisfaction of such claim,
cause of action or prosecution relating to the matters herein described and the
payment of all expenses and charges incurred by the Lessor or the Lessee, or
their respective members, directors, officers, agents and employees relating to
the enforcement of the provisions herein specified. In the event of any claim
against the Lessor or the Lessee or their respective members,

 

22



--------------------------------------------------------------------------------

directors, officers, agents or employees by any employee or contractor of the
other party or anyone directly or indirectly employed by any of them or anyone
for whose acts any of them may be liable, the obligations of the Lessor and
Lessee hereunder shall not be limited in any way by any limitation on the amount
or type of damages, compensation, disability benefits or other employee benefit
acts.

 

Section 8.3. Right to Inspect the Existing Campus and the Expanded Campus. The
Lessor and its duly authorized agents shall have the right at all reasonable
times to inspect the Existing Campus and, on and from the Delivery Date, the
Expanded Campus. In the case of an emergency, the Lessor shall be provided
access by the Lessee on reasonable notice. Otherwise, inspections shall be
scheduled with Lessee representatives upon the written request of the Lessor,
and the Lessor shall execute a confidentiality agreement before entering the
Existing Campus and, on and from the Delivery Date, the Expanded Campus, in form
and substance reasonably satisfactory to the Lessee to protect against the
disclosure by the Lessor of the Lessee’s confidential or proprietary information
relating to its operations at the Existing Campus and, on and from the Delivery
Date, the Expanded Campus, if so required by Lessee. Notwithstanding the
foregoing, the Lessor shall not be constrained thereby from disclosing any
information required to be disclosed by it under applicable law. The Lessor
shall make a reasonable effort to timely notify the Lessee of any proposed
disclosure of information, giving the Lessee as much time as is reasonably
possible to permit the Lessee to seek judicial or administrative order, at the
Lessee’s sole cost and expense, to prevent or to restrict the proposed
disclosure of such information.

 

Section 8.4. Lessee to Maintain Its Existence. The Lessee agrees that during the
Lease Term it will maintain its existence and will not dissolve, liquidate or
otherwise dispose of substantially all of its assets; provided, however, subject
to restrictions which may arise as a result of Section 9.2 below, that it is
expressly understood and agreed that the Lessee may consolidate with or merge
into another entity or permit one or more entities to consolidate with or merge
into it, in the Lessee’s sole discretion, provided Lessee shall give prior
written notice of any proposed consolidation or merger as soon as practicable
under the law.

 

Section 8.5. Qualification in State. The Lessor and the Lessee throughout the
Lease Term shall each continue to be each respectfully duly authorized to do
business in the State.

 

Section 8.6. Compliance With Orders, Ordinances. Etc.

 

(a) The Lessee, throughout the Lease Term, agrees that it will promptly comply,
and cause any sublessee or occupant of the Existing Campus and, on and from the
Delivery Date, the Expanded Campus, to comply, in all material respects, with
all statutes, codes, laws, acts, ordinances, orders, judgments, decrees,
injunctions, rules, regulations, permits, licenses and authorizations, ordinary
or extraordinary, which now or at any time hereafter may be applicable to the
Existing Campus and, on and from the Delivery Date, the Expanded Campus, or to
any use, manner of use or condition of the Existing Campus and, on and from the

 

23



--------------------------------------------------------------------------------

Delivery Date, the Expanded Campus, of all federal, state, county, municipal and
other governments, departments, commissions, boards, courts, authorities,
officials and officers and companies or associations insuring the premises
having jurisdiction of the Existing Campus and, on and from the Delivery Date,
the Expanded Campus, or to any use, manner of use or condition of the Existing
Campus and, on and from the Delivery Date, the Expanded Campus.

 

(b) The Lessee shall not cause or permit the Existing Campus and, on and from
the Delivery Date, the Expanded Campus, to be used to generate, manufacture,
refine, transport, treat, store, handle, dispose, transfer, produce or process
Hazardous Materials and Hazardous Substances, except in material compliance with
all applicable federal, state and local laws or regulations.

 

(c) Notwithstanding the provisions of subsections (a) and (b) hereof, the Lessee
may in good faith contest the validity or the applicability of any requirement
of the nature referred to in such subsections (a) and (b) by appropriate legal
proceedings conducted in good faith and with due diligence.

 

(d) Unless the Lessee purchases the Lessor’s right, title and interest in the
Existing Campus and, on and from the Delivery Date, the Expanded Campus, upon
the expiration or termination of this Lease Agreement, the Lessee shall, at its
own risk and expense, redeliver to the Lessor possession and control of the
Existing Campus and, on and from the Delivery Date, the Expanded Campus, in its
then condition and state of repair free and clear of all liens, except Permitted
Encumbrances, and in compliance with all applicable environmental laws.

 

24



--------------------------------------------------------------------------------

ARTICLE IX

 

RELEASE OF CERTAIN LAND; ASSIGNMENTS AND SUBLEASING

 

Section 9.1. Restriction on Sale; Release of Certain Land.

 

(a) Except for Permitted Encumbrances and as otherwise specifically provided in
this Article IX and in Article X hereof, the Lessor shall not sell, convey,
transfer, encumber or otherwise dispose of the Existing Campus and, on and from
the Delivery Date, the Expanded Campus, or any part thereof or any of its rights
under this Lease Agreement, without the prior written consent of the Lessee,
which shall not be unreasonably withheld.

 

(b) The Lessor and the Lessee from time to time may release from the provisions
of this Lease Agreement and the leasehold estate created hereby any part of, or
interest in, the real property which is not necessary, desirable or useful for
the Existing Campus and, on and from the Delivery Date, the Expanded Campus;
provided, however, that the Lessor shall not release any part or interest in the
Site without the prior written consent of the Lessee, which shall not be
unreasonably withheld. In such event, the Lessor shall execute and deliver any
and all instruments necessary or appropriate to so release such part of, or
interest in, the real property and convey such title thereto or interest
therein, to the Lessee or such other Person as the Lessee may designate.

 

(c) Upon conveyance of any part of, or interest in the real property affected
under the provisions of this Section 9.1, Lessee shall not be entitled to an
abatement or diminution of the rents payable by it under this Lease Agreement

 

Section 9.2. Assignment and Subleasing by Lessee.

 

(a) Except for Permitted Encumbrances and as otherwise provided in this Article
IX hereof, the Lessee shall not assign, sublease, mortgage or encumber this
Lease Agreement or the Existing Campus and, on and from the Delivery Date, the
Expanded Campus, or any part thereof, without the prior consent of the Lessor in
each instance. Notwithstanding the foregoing, the Lessee shall have the right,
and the Lessor hereby consents, to enter into a sublease of the Expansion Site
to PWCADC to allow for the construction of the Expansion. Furthermore, the
Lessee shall have the right, without the Lessor’s consent, to enter into an
assignment of this Lease Agreement or sublease of the Existing Campus and, on
and from the Delivery Date, the Expanded Campus, to any wholly owned subsidiary
entity of the Lessee, any entity succeeding to substantially all of the assets
of the Lessee as a result of a consolidation or merger, or an entity to which
all or substantially all of the assets of the Lessee have been sold; provided,
however, that the other entity shall assume in writing all of the Lessee’s
obligations hereunder, and, except for a wholly owned subsidiary entity of the
Lessee, shall have a net worth immediately prior to the assignment or sublease
equal to or greater than the Lessee’s net worth. Notwithstanding any such
assignment or sublease, the Lessee shall not be released from any, and shall
perform all, obligations imposed upon it hereunder. The consent of the Lessor to
an assignment or subletting shall not be unreasonably withheld and shall not be
construed to release the Lessee from obtaining the consent in writing of the
Lessor to any further assignment or subletting.

 

25



--------------------------------------------------------------------------------

ARTICLE X

 

EVENTS OF DEFAULT AND REMEDIES

 

Section 10.1. Events of Default Defined. The following shall be “Events of
Default” under this Lease Agreement:

 

(a) the failure by the Lessee to pay or cause to be paid on the date due, any
amount specified to be paid pursuant to Article V hereof, which default remains
continuing and uncured;

 

(b) any representation or warranty of the Lessor or Lessee herein or in any of
the Lease Documents shall prove to have been false or misleading in any material
respect;

 

(c) the failure by the Lessor or the Lessee to observe and perform any covenant,
condition or agreement hereunder on its part to be observed or performed (except
obligations of the Lessee referred to in 10.1 (a)) for a period of thirty
(30) calendar days after written notice, specifying such failure and requesting
that it be remedied, given to the noncompliant party by the other party;
provided, however, that if such failure is nonmonetary in nature and is curable
but is incapable of being cured within thirty (30) calendar days, so long as the
noncompliant party shall commence the cure within such thirty (30) day period
and diligently proceeds to prosecute the cure to completion or if such failure
is being contested to or against the appropriate governmental authority or other
third party diligently and in good faith by the noncompliant party, for such
period of contest, so long as the party continues such contest, the noncompliant
party shall not be in default hereunder; and

 

(d) the dissolution or liquidation of the Lessee; or the failure by the Lessee
to release, stay, discharge, lift or bond within thirty (30) calendar days any
execution, garnishment, judgment or attachment of such consequence as may impair
its ability to carry on its operations; or the failure by the Lessee generally
to pay its debts as they become due; or an assignment by the Lessee for the
benefit of creditors; the commencement by the Lessee (as the debtor) of a case
in bankruptcy or any proceeding under any other insolvency law; or the
commencement of a case in bankruptcy or any proceeding under any other
insolvency law against the Lessee (as the debtor) and a court having
jurisdiction in the premises enters a decree or order for relief against the
Lessee as the debtor in such case or proceeding, or such case or proceeding is
consented to by the Lessee or remains undismissed for sixty (60) calendar days,
or the Lessee consents to or admits the material allegations against it in any
such case or proceeding; or a trustee, receiver or agent (however named) is
appointed or authorized to take charge of substantially all of the property of
the Lessee for the purpose of enforcing a lien against such property or for the
purpose of general administration of such property for the benefit of creditors.

 

26



--------------------------------------------------------------------------------

Section 10.2. Lessor’s Remedies on Default by Lessee.

 

(a) Whenever any Event of Default for payment due pursuant to Article V on the
part of the Lessee shall have occurred, the Lessor, five (5) days after written
notice of such default and providing that such default remains uncured, to the
extent permitted by law, by written notice to the Lessee, may declare to be
immediately due and payable, whereupon the same shall become immediately due and
payable, all remaining Rent accelerated to the Expiration Date.

 

(b) Whenever any Event of Default on the part of the Lessee shall have occurred,
the Lessor may take, to the extent permitted by law, any one or more of the
following remedial steps:

 

(i) declare, by written notice to the Lessee, to be immediately due and payable,
whereupon the same shall become immediately due and payable: (A) all unpaid
installments of rent payable pursuant to Sections 5.3 and 5.4 hereof, and
(B) all other payments due and payable under this Lease Agreement;

 

(ii) take any other action as it shall deem necessary to cure any such Event of
Default, provided that the taking of any such actions shall not be deemed to
constitute a waiver of such Event of Default;

 

(iii) upon at least sixty (60) days written notice, terminate this Lease
Agreement; and

 

(iv) take any other action at, law or in equity which may appear necessary or
desirable to collect the payments then due or thereafter to become due and to
enforce the obligations, agreements or covenants of the Lessee under this Lease
Agreement

 

Section 10.3. Lessee’s Remedies on Default by Lessor.

 

(a) Whenever any Event of Default on the part of the Lessor shall have occurred,
the Lessee may, to the extent permitted by law, after notice to the Lessor, but
shall not be obligated to, remedy such default, and in connection therewith may
pay reasonable expenses and employ counsel, provided that the Lessee shall have
the right to remedy such default without notice in the event of an emergency.
All sums expended or obligations incurred by the Lessee in connection therewith
shall be paid by the Lessor to the Lessee upon demand, and if the Lessor fails
to reimburse the Lessee within ten (10) business day to which no written notice
of objection has been made by the Lessor to the Lessee, the Lessee may, in
addition to any other right or remedy that the Lessee may have, deduct such
amount from subsequent installments of rent which from time to time thereafter
become due to the Lessor.

 

Section 10.4. Remedies Cumulative. No remedy herein conferred upon or reserved
to the parties is intended to be exclusive of any other available remedy, but
each and

 

27



--------------------------------------------------------------------------------

every such remedy shall be cumulative and in addition to every other remedy
given under this Lease Agreement or now or hereafter existing at law or in
equity. No delay or omission to exercise any right or power accruing upon any
default shall impair any such right or power or shall be construed to be a
waiver thereof, but any such right and power may be exercised from time to time
and as often as may be deemed expedient. In order to entitle a party to exercise
any remedy reserved to it in this Article X, it shall not be necessary to give
any notice, other than such notice as may be herein expressly required in this
Lease Agreement.

 

Section 10.5. No Additional Waiver Implied by One Waiver. In the event any
agreement contained herein should be breached by any party and thereafter waived
by any other party, such waiver shall be limited to the particular breach so
waived and shall not be deemed to waive any other breach hereunder.

 

Section 10.6 Liquidated Damages. If payment of Rent shall have been accelerated
in accordance with the terms of this Lease Agreement, the Lessor shall demand,
by notice to the Lessee, that the Lessee pay to the Lessor, and the Lessee shall
pay to the Lessor, on such date, as specified in such notice, as liquidated
damages for loss of a bargain and not as a penalty (in lieu of Rent for the
balance of the Lease Term remaining after the payment date specified in such
notice), an amount equal to the aggregate principal and interest due under the
Notes through, and including such date (together with interest on such amount
from the payment date specified in such notice to the date of actual payment).

 

28



--------------------------------------------------------------------------------

ARTICLE XI

 

EARLY TERMINATION OF LEASE AGREEMENT;

OPTION TO PURCHASE IN FAVOR OF LESSEE

 

Section 11.1. Early Termination of Lease Agreement. The Lessee shall have the
option to terminate this Lease Agreement, as to all or a portion of the Existing
Campus and, on and from the Delivery Date, the Expanded Campus, at any time
during the Lease Term (i) upon filing with the Lessor a certificate signed by an
authorized representative of the Lessee stating the Lessee’s intention to do so
pursuant to this Section and the date upon which such payments pursuant to
Section 11.2 hereof shall be made (which date shall not be less than 45 nor more
than 90 days from the date such certificate is filed) and (ii) upon compliance
with the requirements set forth in Section 11.2 hereof.

 

Section 11.2. Conditions to Early Termination of Lease Agreement. In the event
the Lessee exercises its option to terminate this Lease Agreement in accordance
with the provisions of Section 11.1 hereof, the Lessee shall make the following
payments (in the event the Lessee terminates the Lease Agreement as to only a
portion of the Existing Campus and, on and from the Delivery Date, the Expanded
Campus, such payments shall be prorated):

 

(a) As it relates to the Existing Campus and, on and from the Delivery Date, the
Expanded Campus, to the Lessor, an amount equal to the outstanding principal and
accrued interest on the Notes and any penalties, fees or costs incurred by the
Lessor in connection with the termination of this Lease Agreement; and

 

(b) All other payments due and owing as of the date of conveyance described in
Section 11. 3 hereof, under this Lease Agreement for which the Lessee is
responsible under the terms of this Lease Agreement.

 

Section 11.3. Option to Purchase. Upon termination or expiration of the Lease
Term in accordance with Sections 5.2(b) or 11.1 hereof, the Lessee shall have
the option to purchase all of the Existing Campus and, on and from the Delivery
Date, the Expanded Campus from the Lessor under the following terms:

 

(a) The purchase price for the Existing Campus and, on and from the Delivery
Date, the Expanded Campus shall be the greater of (i) the fair market value (as
determined below) of the Existing Campus and, on and from the Delivery Date, the
Expanded Campus as of the date of termination of the Lease Agreement or the
Expiration Date, whichever the case may be; or (ii) the outstanding principal
and accrued interest on the Notes as of the date of termination (in the event
Lessee elects to purchase only a portion of the Existing Campus and, on and from
the Delivery Date, the Expanded Campus payment of the outstanding principal and
accrued interest on the Notes shall be prorated to reflect the portion of the
Existing Campus and, on and from the Delivery Date, the Expanded Campus being
purchased).

 

29



--------------------------------------------------------------------------------

(b) The Lessee shall give written notice to the Lessor (which may be contained
in the certificate referred to in Section 11.1. hereof):

 

(i) declaring the Lessee’s election to purchase the Expanded Campus; and

 

(ii) fixing the date of closing such purchase (the “Date of Conveyance”), which
shall be the date on which this Lease Agreement is to be terminated.

 

(c) To determine the fair market value, each party shall engage and appoint an
appraiser, with a MAI, or comparable professional designation, to conduct an
appraisal of the fair market value of the Existing Campus and, on and from the
Delivery Date, the Expanded Campus. These appraisals shall be exchanged
simultaneously. For purposes of the appraisal, the Existing Campus and, on and
from the Delivery Date, the Expanded Campus shall be valued as though the
Expanded Campus was not encumbered by this Lease Agreement. If the difference
between the two appraisals is 10% or less of the lesser of the two amounts so
determined, then the arithmetic average of the two amounts shall be the price
determined by appraisal. If the difference exceeds the 10%, then the two
appraisers shall obtain a third appraisal (the cost thereof to be shared equally
by the Lessor and the Lessee), utilizing the same methodology and this appraisal
shall be completed within thirty (30) calendar days of its engagement. The two
valuations which are closest together shall be arithmetically averaged and this
amount will be the fair market value of the Existing Campus and, on and from the
Delivery Date, the Expanded Campus.

 

Section 11.4. Conveyance on Purchase. At the closing of any purchase of the
Existing Campus and, on and from the Delivery Date, the Expanded Campus pursuant
to Section 11.3 hereof, the Lessor shall, upon receipt of the purchase price,
deliver to the Lessee all necessary documents (i) to convey to the Lessee good
and marketable fee simple title to the Existing Campus and, on and from the
Delivery Date, the Expanded Campus free and clear of all tenancies, liens,
encumbrances, restrictions and easements except those set forth in the title
insurance policy issued at the request of the Lessor on the Delivery Date, and
such others as the Lessee may accept; and (ii) to release and convey to the
Lessee all of the Lessor’s rights and interest in and any rights of action or
any future Net Proceeds of insurance or condemnation awards with respect to the
Existing Campus and, on and from the Delivery Date, the Expanded Campus. The
deed to be delivered by Lessor shall be of the same type which the Lessor
received upon the purchase of the Existing Campus and, on and from the Delivery
Date, the Expanded Campus and in the usual form, suitable for recording. The
Lessee shall pay all state and local documentary taxes imposed upon the transfer
of the real estate and the cost of the preparation of the deed. The Lessee shall
also pay for any examination of title, the costs of any loan obtained in
connection with its purchase of the Existing Campus and, on and from the
Delivery Date, the Expanded Campus and all its reasonable fees and costs
incurred in connection with the closing, including (except as provided in
Section 11.3(c)) those of the Lessor in connection with the conveyance of the
Existing Campus and, on and from the Delivery Date, the Expanded Campus, or part
thereof, pursuant to this Section 11.4.

 

30



--------------------------------------------------------------------------------

ARTICLE XII

 

ARBITRATION

 

Section 12.1. General Provision. In any dispute arising out of the terms and
covenants of this Lease Agreement or any other Lease Document, such matter shall
be determined by arbitration, such arbitration to be the sole and exclusive
remedy for settlement of such dispute (except for proceedings to enforce the
arbiters’ determination), and such arbitration shall be conducted in the manner
specified in this Article and under prevailing arbitration law.

 

Section 12.2. Selection. The party desiring such arbitration shall give written
notice to that effect to the other party stating in reasonable detail the
issue(s) to be arbitrated, and shall in such notice appoint a disinterested
person of recognized competence in the field involved as arbiter on its behalf.
Within ten (10) calendar days thereafter, the other party shall by written
notice to the first party appoint a second disinterested person of recognized
competence in such field as arbiter on its behalf. The arbiters thus appointed
shall appoint a third disinterested person of recognized competence in such
field, and such three arbiters shall as promptly as possible determine such
matter; provided, however, that:

 

(a) if the second arbiter shall not have been appointed as aforesaid, the first
arbiter shall proceed to determine such matter; and

 

(b) if within five (5) business days after the appointment of the second arbiter
the two arbiters appointed by the parties shall be unable to agree upon the
appointment of a third arbiter, they shall give written notice of such failure
to the parties, and, if the parties fail to agree upon the selection of such
third arbiter within five (5) business days after the arbiters appointed by the
parties have notified the parties of their failure to agree, either of the
parties, upon written notice to the other party hereto, may request such
appointment by the then President of the West Virginia State Bar (or any
successor organization), or in his absence, refusal, failure or inability to
act, may apply for such appointment to the chief justice of the West Virginia
Supreme Court of Appeals.

 

Lessor and Lessee shall each be entitled to present evidence and argument to the
arbiters, which shall be done at a presentation before the arbiters to take
place within a reasonable time (but not more than thirty (30) calendar days)
after the arbiters have been selected. For purposes of this Section 12.2, an
arbiter shall conclusively be deemed “disinterested” if such arbiter is not
then, and was not at any prior time, an officer, director, trustee, employee,
partner, shareholder or immediate relative of the party appointing him, nor any
immediate relative of any such officer, director, trustee, employee, partner, or
shareholder. Any third arbiter appointed by agreement between the two appointed
arbiters or by agreement between the parties shall be conclusively presumed to
be “disinterested”.

 

Section 12.3. Rulings. The determination of the majority of the arbiters, or of
the sole arbiter, as the case may be, shall be conclusive upon the parties, and
judgment upon the

 

31



--------------------------------------------------------------------------------

same may be entered in any court having jurisdiction thereof. Such ruling shall
be declaratory of the respective rights of the affected parties under this Lease
and shall not in itself be a determination of any default. The arbiters, or the
sole arbiter, as the case may be, shall give written notice to the parties
stating their or his determination, and shall furnish to each party a signed
copy of such determination. If a majority of the arbiters shall fail to
determine any dispute within thirty (30) calendar days after the presentation of
argument and evidence of the parties, then, instead of such arbitration, either
party shall be entitled to seek a judicial determination of the manner in issue
in a court of competent jurisdiction.

 

Section 12.4. Fees. Each party shall pay the fees and expenses of the arbiter
appointed by such party and one-half of the fees and expenses of the third
arbiter, if any. Each party shall be responsible for its own legal fees and
expenses incurred for any dispute which is subject to arbitration.

 

Section 12.5. Extension of Time Pending Arbitration. Anything in this Lease
Agreement to the contrary notwithstanding, whenever under the provisions of this
Lease Agreement Lessee is required to make any payment with the express
exception of rent payable under Sections 5.3 and 5.4, or to perform any act or
thing at a specified time or within a specified time limit, and any such payment
or performance is subject to arbitration under this Article, such time or time
limit, as the case may be, shall be and be deemed to be extended by the period
consumed by the institution, conduct, and prosecution to final conclusion of any
arbitration concerning or relating to such payment or performance. Provided,
however, that any payment by Sections 5.3 and 5.4 that is not a scheduled
monthly payment due and payable specified under Sections 5.3 and 5.4, may be
placed in escrow until final conclusion of the arbitration.

 

32



--------------------------------------------------------------------------------

ARTICLE XIII

 

COVENANTS, CONDITIONS AND RESTRICTIONS; PARK MASTER PLAN

 

Section 13.1. Park Covenants, Conditions and Restrictions/Master Plan. The
Lessor and the Lessee agree that the Covenants, Conditions and Restrictions on
the Site and the Park Master Plan must include the following provisions, as
appropriate:

 

(a) Any modification, amendment or change in the Covenants, Conditions and
Restrictions applicable to either the Site, or the balance of the Park must have
the written approval of Lessee.

 

(b) Prior to any further development of the Park other than that portion leased
to the Lessee, the Lessor must obtain from the Lessee written approval of the
Park Master Plan.

 

(c) Due to the Lessee’s occupancy of a majority of the net usable acres of the
Park, the Lessee shall have a voting position on the architectural control
committee for the Park, or similar entity serving the same purpose, that shall
not be less than 51%.

 

(d) The Covenants, Conditions and Restrictions and the Park Master Plan shall
provide for “best practices” with regard to all developments, and best
environmental practices for storm sewers, landscaping buffering and all green
space, recreational space and wetlands.

 

(e) All buildings and landscaping in the balance of the Park shall utilize a
“campus-like” setting that is in compliance with the Park Master Plan.

 

(f) The Park Master Plan and Covenants, Conditions and Restrictions shall be
jointly prepared by the Lessor and the Lessee, and in all respects shall be
consistent with the common goal of the State, the Lessor and the Lessee that the
Park shall be the best designed and most attractive commercial/industrial park
in the State.

 

Section 13.2. Signage. In addition to the signs shown on the Plans and
Specifications, the Lessee may erect additional signs at the Site, provided that
such sign or signs are in compliance with the Covenants, Conditions and
Restrictions.

 

33



--------------------------------------------------------------------------------

ARTICLE XIV

 

SUBORDINATION/ESTOPPEL

 

Section 14.1. Lease Subordinate. Provided Lessee receives a non-disturbance
agreement substantially in the form attached hereto as Exhibit G, this Lease
Agreement shall be subject and subordinate to the current credit line deed of
trust in the amount of $20,000,000 in favor of United Bank, Inc., and any future
mortgages, deeds of trust or ground leases and any, amendments, replacements,
renewals and extensions thereof. The Lessee agrees at any time hereafter, within
fifteen (15) calendar days following demand, to execute and deliver any
instruments, releases or other documents that may be reasonably required for the
purpose of subjecting and subordinating the Lease Agreement, as above provided,
to the lien of any such mortgage, deed of trust or ground lease, provided such
documents shall be reasonably acceptable to the Lessee in form and substance.
The Lessor shall provide written notice of the existence of this Lease Agreement
to any prospective mortgagee or other secured party of the Existing Campus, the
Expansion, and, on and from the Delivery Date, the Expanded Campus, prior to
encumbering the Existing Campus and, on and from the Delivery Date, the Expanded
Campus.

 

Section 14.2. Attornment. Subject to the terms of this Article XIV, in the event
the holder of any mortgage, deed of trust or ground lease shall at any time
elect to have this Lease Agreement constitute a prior and superior lien to its
mortgage, deed of trust or ground Lease, then, and in such event, upon any such
holder or landlord notifying the Lessee to that effect in writing, this Lease
Agreement shall be deemed prior and superior in lien to such mortgage, deed of
trust, or ground lease, whether this Lease Agreement is dated prior or
subsequent to the date of such mortgage, deed of trust or ground lease and the
Lessee shall execute such attornment agreement as may be reasonably requested by
said holder or landlord, provided that the form and content thereof are
reasonably acceptable to the Lessee and contain recognition and non-disturbance
covenants satisfactory to the Lessee.

 

Section 14.3. Lessee’s Notice of Default. The Lessee agrees that, provided the
mortgagee, ground landlord or trust deed holder under any mortgage, ground
lease, deed of trust or other security instrument (“Mortgagee”) shall have
notified the Lessee in writing (by the way of a notice of assignment of Lease or
otherwise) of its address, the Lessee shall give such Mortgagee, simultaneously
with delivery of notice to the Lessor, by registered or certified mail, a copy
of any such notice of default served upon the Lessor. The Lessee further agrees
that said Mortgagee shall have the right to cure any alleged default during the
same period that the Lessor has to cure such default.

 

Section 14.4. Estoppel Certificates. The Lessor and the Lessee shall, each
without charge at any time and from time to time, within fifteen (15) calendar
days after written request by the other party, certify, to the extent true, by
written instrument, duly executed, acknowledged and delivered to any mortgagee,
assignee of a mortgagee, proposed mortgagee, or to any purchaser or proposed
purchaser, or to any other person transacting business with the

 

34



--------------------------------------------------------------------------------

Lessor or the Lessee and relating to the Existing Campus and, on and from the
Delivery Date, the Expanded Campus as follows:

 

(a) That this Lease Agreement is unmodified and in full force and effect or, if
there have been modifications, that the same is in full force and effect, as
modified, and stating the modifications;

 

(b) The dates to which Rent has been paid in advance;

 

(c) Whether or not there are then existing any breaches or defaults by such
party or the other party known by such party under any of the covenants,
conditions, provisions, terms or agreements of this Lease Agreement, and
specifying such breach of default, if any, or any setoffs or defenses against
the enforcement of any covenant, condition, provision, term or agreement of this
Lease Agreement (or of any guaranties) upon the part of Lessor or Lessee (or any
guarantor), as the case may be, to be performed or complied with (and, if so,
specifying the same and the steps being taken to remedy the same); and

 

(d) Such other statements or certificates as the Lessor, the Lessee or any
mortgagee may reasonably request.

 

It is the intention of the parties hereto that any statement delivered pursuant
to this Section 14.4 may be relied upon by any such parties transacting business
with the Lessor or the Lessee and relating to the Existing Campus and, on and
from the Delivery Date, the Expanded Campus. If the Lessor or the Lessee does
not deliver such statement to the requesting party within such fifteen (15) day
period, and such failure continues for five (5) calendar days following receipt
of a second notice stipulating that such continuing failure shall have the
consequences set forth herein, the requesting party, and any applicable party
transacting business relative to the Existing Campus and, on and from the
Delivery Date, the Expanded Campus, with the requesting party, may conclusively
presume and rely upon the following facts: (i) that the terms and provision of
this Lease Agreement have not been changed except as otherwise represented by
the requesting party; (ii) that the Lease Agreement has not been canceled or
terminated and is in full force and effect, except as otherwise represented by
the requesting party; (iii) that the current amount of the Rent is as
represented by the requesting party; (iv) that there have been no subleases or
assignments of the Lease Agreement; (v) that not more than one month’s rent or
other charges have been paid in advance; and (vi) that the requesting party is
not in default under the Lease Agreement. In such event, the non-requesting
party shall be estopped from denying truth of such facts, but shall be entitled
to recover damages from the requesting party to the extent such facts are not
true and the non-requesting party incurs actual damages as a result of such
untrue facts.

 

35



--------------------------------------------------------------------------------

ARTICLE XV

 

MISCELLANEOUS

 

Section 15.1. Notice. All notices, certificates and other communications
hereunder shall be in writing and shall be deemed given if delivered personally,
by confirmed facsimile transmission (with follow-up hard copy) or one (1) day
after sent by guaranteed overnight delivery, or five (5) calendar days after
mailed by registered or certified mail, postage prepaid, return receipt
requested, addressed as follows or to such other address as any party may
specify by like notice (provided, however, that notices of a change of address
or person to whom notice shall be given shall be made in accordance with this
paragraph and shall be effective only upon receipt thereof):

 

To the Lessor:

 

Wood County Development Authority

P.O. Box 1683

408 Juliana Street

Parkersburg, West Virginia 26102

Attention:    Chairman

Fax No.:       (304) 485-5219

 

To the Lessee:

 

Coldwater Creek, Inc.

One Coldwater Creek Drive

Sandpoint, Idaho 83864

Attention:    Executive Vice President and Chief Financial Officer

Fax No.:       (208)265-7108

 

Section 15.2. Binding Effect. This Lease Agreement shall inure to the benefit of
and shall be binding upon the parties and their respective successors and
assigns.

 

Section 15.3. Renewal Options. The Lessee shall have the right to renew and
extend the term of this Lease Agreement for the Renewal Terms as hereinafter
provided, subject to the following terms and conditions:

 

The Lessee may extend this Lease Agreement for four (4) Renewal Terms of five
(5) years each by the Lessee giving the Lessor notice, in writing, of its intent
to exercise such renewal option (a “Renewal Notice”), no less than six
(6) months prior to the expiration of the Lease Term or the immediately
preceding Renewal Term, as applicable. Such Renewal Term(s) shall commence
immediately upon the expiration of the Lease Term or the preceding Renewal Term,
and upon exercise of each renewal option the expiration date of the term shall
automatically become the last day of the applicable Renewal Term.

 

36



--------------------------------------------------------------------------------

The exercise by the Lessee of the renewal option(s) set forth herein must be
made, if at all, by delivery of a Renewal Notice to the Lessor on or before the
dates set forth-above. Once the Lessee has exercised any such renewal option,
the Lessee may not thereafter revoke the exercise of such option. At the
Lessor’s election, the Lessee’s rights to Renewal Terms as provided under this
Section shall terminate and be of no further force or effect if (i) an Event of
Default exists under the Lease Agreement at the time the Lessee attempts to
exercise its renewal option, or (ii) the Lessee defaults under any provision of
the Lease Agreement after exercising its renewal option and such default
continues beyond any applicable period provided in this Lease Agreement.

 

Rent for each year under the Renewal Terms shall be at the per square foot rate
equal to the “Fair Market Rate.” The Fair Market Rate shall be agreed upon by
Lessor and the Lessee within fifteen (15) calendar days of the date on which the
Lessee exercised its renewal option. In the event the parties are unable to
timely agree on the Fair Market Rate, the dispute shall be resolved by
arbitration pursuant to Article XII.

 

Except as set forth herein, the leasing of the Expanded Campus for the Renewal
Term(s) shall be upon the same terms and conditions as are applicable for the
initial term and any subsequent Renewal Term(s), and shall be upon and subject
to all of the provisions of this Lease Agreement.

 

Section 15.4. Severability. In the event any provision of this Lease Agreement
shall be held invalid or unenforceable by any court of competent jurisdiction,
such holding shall not invalidate or render unenforceable any other provision
hereof.

 

Section 15.5. Amendments, Changes and Modifications. This Lease Agreement may
not be amended, changed, modified, altered or terminated except in a writing
executed by the parties hereto.

 

Section 15.6. Execution of Counterparts. This Lease Agreement may be executed in
several counterparts, each of which shall be an original and all of which shall
constitute but one and the same instrument.

 

Section 15.7. Broker. Lessor and Lessee represent to each other that each has
not entered into any agreement or otherwise dealt with any brokers or finders in
connection with this Lease other than Cushman Realty Corporation, Los Angeles,
California, who represents it is representing Lessee and whose commission shall
be paid by Lessee. Lessee shall protect, defend, indemnify and hold Lessor
harmless against any claims for brokerage or other commission arising by reason
of a breach of the aforesaid representation and warranty, for any action or
inaction on the part of the Lessee.

 

Section 15.8. Applicable Law. This Lease Agreement shall be governed exclusive
by the applicable laws of the State without regard or reference to its conflict
of laws principles.

 

37



--------------------------------------------------------------------------------

Section 15.9. Legal Costs. The parties hereto agree that each respective party
shall be responsible for any legal fees and/or expenses incurred by said party
in any way or manner arising out of this Lease Agreement, except for fees and/or
expenses incurred which are reimbursable pursuant to Article 8.2 of this Lease
Agreement.

 

Section 15.10. Recordation. The parties hereto, on the request of either of
them, shall enter into a memorandum of this Lease Agreement, in recordable form,
setting forth the identities of the Lessor and the Lessee, the date of the
expiration of the Lease Term, and such other information upon which the Lessor
and the Lessee shall agree. Upon any extensions hereof, an amendment to such
agreement shall be executed and recorded reflecting such renewal and expiration
date thereof.

 

Section 15.11. Survival of Obligations. This Lease Agreement shall survive the
performance of the obligations of the Lessee to make payments required by
Sections 5.3 and 5.4 and all indemnities shall survive the foregoing and any
termination or expiration of this Lease Agreement.

 

Section 15.12. Table of Contents and Section Headings Not Controlling. The Table
of Contents and the headings of the several Sections in this Lease Agreement
have been prepared for convenience of reference only and shall not control or
affect the meaning of or be taken as an interpretation of any provision of this
Lease Agreement.

 

Section 15.13. Disclaimer of Relationship. Nothing contained in this Lease
Agreement, nor any act of Lessor or Lessee, shall be deemed or construed by any
person to create any relationship of limited or general partnership or joint
venture between the Lessor and the Lessee, nor any third party beneficiary in
favor of any person.

 

Section 15.14. Further Assurances. During the Construction Period, the Lessee
shall cooperate with Lessor in providing such information and other assistance
as Lessor shall request and which, in Lessee’s sole discretion, shall be
necessary to implement the permanent financing of the Expansion.

 

38



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Lessor and the Lessee have caused this Lease Agreement
to be executed in their respective names by their duly authorized officers, all
as of the date hereof.

 

WOOD COUNTY

DEVELOPMENT AUTHORITY

By:

 

/s/ J. Fred Earley II

   

Name: 

 

J. Fred Earley II

   

Title:

 

Chairman

COLDWATER CREEK INC.

By:

 

/s/ Melvin Dick

   

Name:

 

Melvin Dick

   

Title:

 

Executive Vice President and CFO

 

39



--------------------------------------------------------------------------------

EXHIBIT A

 

Form of Certificate of Acceptance

 

CERTIFICATE OF ACCEPTANCE

 

Pursuant to and as required by the SUBLEASE AGREEMENT dated as of January     ,
2006 (the “Sublease Agreement”) between PARKERSBURG-WOOD COUNTY AREA DEVELOPMENT
CORPORATION, as Sublessee (the “Sublessee”), and COLDWATER CREEK INC., as
Sublessor (the “Sublessor”), the Sublessor hereby certifies that the status of
work on the Expansion is as described in the Plans and Specifications and the
Certificate of Substantial Compliance tendered by the contractor for the work,
and that it hereby accepts the Expansion effective                     , 200  .
Terms used herein shall have the meanings ascribed to them in the Sublease
Agreement.

 

The Sublessor hereby represents and warrants to the Lessor and to the Sublessee
that on the date hereof:

 

  (a) No Default or Event of Default under the Sublease Agreement has occurred
and is continuing.

 

  (b) All conditions for leasing of the Expansion under the Prime Lease have
been satisfied.

 

  (c) The Sublessor has obtained, and there are in full force and effect, such
insurance policies with respect to the Expansion as are required to be
maintained on the date hereof under the terms of the Prime Lease.

 

  (d) The Sublessor hereby reconfirms its obligations and representations set
forth in the Prime Lease as if made on the date hereof, including without
limitation, its obligation to pay all Rent under the Prime Lease without any
Abatements for any reason whatever, including any defect in the Expansion, or in
the Lessor’s title thereto, and its representations set forth in Section 2
thereof as to the lack of any representations or warranties by Lessor with
respect to the Expanded Campus.

 

IN WITNESS WHEREOF, the Sublessee has caused this Certificate of Acceptance to
be duly executed by its officers thereunto duly authorized this      day of
                    , 2006.

 

COLDWATER CREEK INC.

By:

       

Its:

       



--------------------------------------------------------------------------------

EXHIBIT B

 

Description of the Expansion Site

 

DESCRIPTION OF SURVEY

FOR

11.31 ACRE TRACT

 

A tract of land, situate on the Coldwater Creek Distributors property, located
in Tygart District, Wood County, West Virginia, more particularly described as
follows;

 

Beginning at a point in the common division line between Clearwater Creek
Distributors, and the Parkersburg / Wood County Development Corporation, from
which a 5/8 inch rebar bears S 35º19’ W at 639.30 feet, thence running with said
Development Corporation

 

N 35º19’ E, 494.00 feet to a point, from which a 5/8 inch rebar bears N 35º19’ E
at 182.14 feet, thence leaving said Development Corporation and running through
and across the property from which this conveyance is a part of

 

S 54º29’ E, 998.01 feet to a point, thence

 

S 35º31’ W, 494.00 feet to a point, thence

 

N 54º29’ W, 996.32 feet to the point of beginning containing 11.31 acres more or
less as shown on a plat of survey by Potesta and Associates, Inc., dated
October, 2005, said plat is hereby made mention of and made a part of this
description.



--------------------------------------------------------------------------------

EXHIBIT C

 

WCDA Real Estate Description for the Site

(60 ACRE TRACT)

 

All of those two certain tracts or parcels of land, together with the
improvements thereon and the appurtenances thereunto belonging, situate in the
City of Parkersburg (formerly Tygart District), Wood County, West Virginia, and
being more particularly bounded and described as follows:

 

TRACT NO. 1 58.714 ACRES

 

BEGINNING N 54º 26’ 40” E 77.32 feet from the Northwesterly corner of PWCADC
1.334 Ac. R/W Tract and the end of WV Rt. 14/25, thence N 33º 03’ 35” W 845.77
feet; thence N 35º 19’ 02” E 1,315.44 feet; thence N 88º 27’ 35” E 898.18 feet
to the C/A R/W Line of I-77; thence with the C/A R/W Line of I-77 the following
three courses, S 24º 52’ 04” E 609.76 feet, thence S 14º 30’ 22” E 567.22 feet,
thence S 04º 11’ 18” W 95.00 feet; thence leaving the C/A R/W of I-77 and with
the lines of PWCADC 21.055 Ac. Tract the following seven courses, S 70º 00’ 00”
W 565.00 feet, thence N 20º 00’ 00” W 220.00 feet, thence S 70º 00’ 00” W 130.00
feet, thence S 35º 19’ 02” W 275.00 feet, thence S 54º 40’ 58” E 80.0 feet,
thence S 20º E 245.0 feet, thence S 35º 19’ 02” W 357.64 feet to the Northerly
R/W Line of the 1.334 Ac. R/W Tract; thence leaving the PWCADC 21.055 Ac. Tract
lines with the Northerly R/W Line of the 1.334 AC R/W the following three
courses, N 69º 21’ 26” W 204.82 feet, thence N 52º 03’ 35” W 287.00 feet, thence
S 81º 26’ 25” W 228.11 feet, to the place of beginning, containing 58.714 acres,
more or less.

 

TRACT NO. 2 1.334 ACRES

 

BEGINNING in the line of Stiles and the PWCADC, said point being N 35º 33’ 20” W
859.09 feet from the Southwesterly corner of the PWCADC 83.13 Acre Tract, thence
N 35º 33’ 20” W 98.81 feet; thence N 54º 26’ 40” E 77.32 feet; thence N 81º 26’
25” E 228.11 feet; thence S 52º 03’ 35” E 287 feet; thence S 69º 21’ 26” E
204.82 feet to a point in the line of a 21.055 Acre Tract; thence with said
Tract the following courses, S 35º 19’ 02” W 72.36 feet, N 69º 21’ 26” W 197.14
feet, N 52º 03’ 35” W 240 feet, S 81º 26’ 25” W 176 feet and S 54º 26’ 40” W
73.01 feet to the place of beginning, containing 1.334 acres, more or less.

 

Being the same property acquired by the Grantor by virtue of the deed dated
May 27, 1999, from Parkersburg-Wood County Area Development Corporation, of
record in the office of the Clerk of the County Commission of Wood County, West
Virginia, in Deed Book 990, at page 852.

 

There is EXCEPTED from the conveyance of Tract No. 2 the same easement and right
of way for purposes of pedestrian and vehicular ingress and egress (together
with the right to repair, maintain, improve, extend, replace and reconstruct the
existing roadway across said Tract No. 2) and for purposes of drainage and for
purposes of laying, placing, installing, maintaining, repairing, extending,
replacing, relocating, removing, using and tapping into utilities (whether
presently existing or hereinafter installed), in, upon, under, over, through and
across the aforesaid Tract No. 2, which was reserved by Parkersburg-Wood County
Area Development Corporation in the above-described deed of even date herewith
from Parkersburg-Wood County Area Development Corporation.



--------------------------------------------------------------------------------

EXHIBIT D

 

PLANS AND SPECIFICATIONS



--------------------------------------------------------------------------------

LOGO [g40746img_009.jpg]



--------------------------------------------------------------------------------

LOGO [g40746img_010.jpg]



--------------------------------------------------------------------------------

LOGO [g40746img_011.jpg]



--------------------------------------------------------------------------------

LOGO [g40746img_012.jpg]



--------------------------------------------------------------------------------

LOGO [g40746img_013.jpg]



--------------------------------------------------------------------------------

LOGO [g40746img_014.jpg]



--------------------------------------------------------------------------------

LOGO [g40746img_015.jpg]



--------------------------------------------------------------------------------

LOGO [g40746img_016.jpg]



--------------------------------------------------------------------------------

EXHIBIT E

 

BASIC RENT- I

 

Commencement Date until the earlier of the Delivery Date or Expiration Date

 

The Basic Rent payable to Lessor for the Lease of the Existing Campus is payable
from the Commencement Date until the earlier of the Delivery Date or the
Expiration as follows:

 

LEASE YEARS*

--------------------------------------------------------------------------------

   ANNUAL RENT**


--------------------------------------------------------------------------------

   MONTHLY RENT


--------------------------------------------------------------------------------

Years 1 (commencing January 21) -3 (adjustment year)

   $ 2,225,947.04    $ 185,495.58

Years 3 (commencing June 21) -8 (adjustment year)

   $ 2,230,947.04    $ 185,912.25

Years 8 (commencing June 21) -13

   $ 2,235,947.04    $ 186,328.92

 

* Rent in Lease Years 3 and 8 adjusts commencing June 21 of each Lease Year 3
and 8.

 

** This Basic Rent payment schedule is calculated in substantial part upon the
Total Project Cost as defined in the Original Lease. Effective as of July 1,
2004, ANNUAL RENT attributable to the Total Project Cost of the Existing Campus
has been calculated utilizing a Rent Factor of 6.16%.

 

*** This Basic Rent payment schedule is subject to change and shall be agreed to
by the Lessor and the Lessee effective for Years 3-8 and Years 8-13 in the event
adjustments to the Rent Factor applied against a portion ($15,791,412.28) of the
Total Project Cost of the Existing Campus shall be required for Years 3-8 and
Years 8-13 due to interest rate adjustments on the Notes.



--------------------------------------------------------------------------------

BASIC RENT - II

 

Delivery Date to Expiration Date

 

The Basic Rent payable to Lessor for the Lease of the Existing Campus is payable
as calculated from the Commencement Date to the Expiration Date as follows:

 

LEASE YEARS*

--------------------------------------------------------------------------------

   ANNUAL RENT**


--------------------------------------------------------------------------------

   MONTHLY RENT


--------------------------------------------------------------------------------

Years 1 (commencing January 21) -3 (adjustment year)

   $ 2,225,947.04    $ 185,495.58

Years 3 (commencing June 21) -8 (adjustment year)

   $ 2,230,947.04    $ 185,912.25

Years 8 (commencing June 21) -13

   $ 2,235,947.04    $ 186,328.92

Years 13 (commencing June 21) -20

   $ 2,235,947.04    $ 186,328.92

 

* Rent for Lease Years 3 and 8 adjusts commencing June 21 of each Lease Year 3
and 8.

 

** This Basic Rent payment schedule is calculated in substantial part upon the
Total Project Cost as defined in the Original Lease. Effective as of July 1,
2004, ANNUAL RENT attributable to the Total Project Cost of the Existing Campus
has been calculated utilizing a Rent Factor of 6.16%.

 

*** This Basic Rent payment schedule is subject to change and shall be agreed to
by the Lessor and the Lessee effective for Years 3-8 and Years 8-13 in the event
adjustments to the Rent Factor applied against a portion ($15,791,412.28) of the
Total Project Cost of the Existing Campus shall be required for Years 3-8 and
Years 8-13 due to interest rate adjustments on the Notes.

 

**** This Basic Rent payment schedule is subject to change and shall be agreed
to by the Lessor and the Lessee effective for Years 13-20 in the event
adjustments to the Fair Market Rate are required in keeping with Section 5.8 of
the Lease Agreement.

 

Plus On and After the Delivery Date:

 

    

Total

Project Cost

--------------------------------------------------------------------------------

  

Rent

Factor

--------------------------------------------------------------------------------

   

Annual

Rent

--------------------------------------------------------------------------------

  

Monthly

Rent

--------------------------------------------------------------------------------

Years 1-20

   $ 19,500,000    8 %   $ 1,986,000.00    $ 164,500.00

 

This added rent payment is subject to change and shall be agreed to by the
Lessor and the Lessee on the Delivery Date. Adjustments shall be required due to
the following factors:

 

(1) Revisions to Total Project Cost of the Expansion.

 

(2) Adjustment to the Rent Factor due to interest rate changes until Delivery
Date.



--------------------------------------------------------------------------------

EXHIBIT F

 

FORM OF LETTER OF CREDIT

 

IRREVOCABLE LETTER OF CREDIT

 

Wood County Development Authority   

Letter of Credit No.             

408 Juliana Street   

Date: January __, 2006

Parkersburg, West Virginia 26102     

 

Ladies and Gentlemen:

 

At the request and for the account of Coldwater Creek Inc. , One Coldwater Creek
Drive, Sandpoint, ID 83864 (“Applicant”), we hereby establish our Irrevocable
Letter of Credit in your favor in the amount of Four Million United States
Dollars (US$4,000,000.00) available with us at our above office by payment of
your draft(s) drawn on us at sight accompanied by your signed and dated
statement worded as follows:

 

“The undersigned, an authorized representative of the beneficiary
(“Beneficiary”) of Wells Fargo Bank Letter of Credit No.              (the
“Wells Credit”) hereby certifies that Coldwater Creek Inc. has defaulted in its
obligations under that certain Amended and Restated Lease Agreement dated
January 10, 2006 between Coldwater Creek Inc. and Wood County Development
Authority (as such lease may be amended, restated or replaced, the “Lease”) and
that the default under the Lease is continuing. The undersigned further
certifies that demand for payment of the amount due under the Lease has been
made of Coldwater Creek Inc., that such payment was not paid in full within five
(5) days of the demand and the amount drawn under the Wells Credit represents
such unpaid amount”

 

Each draft must also be accompanied by the original of this Letter of Credit for
our endorsement on this Letter of Credit of our payment of such draft and the
original of the Letter of Credit will be returned to you at your address above
via express courier unless it has been fully utilized.

 

Partial and multiple drawings are permitted under this Letter of Credit.

 

Each draft must be marked “Drawn under Wells Fargo Bank, N.A. Letter of Credit
No.             .”

 

This Letter of Credit expires at our above office on December 31, 2011 (the
“Expiration Date”).



--------------------------------------------------------------------------------

If any instructions accompanying a drawing under this Letter of Credit request
that payment is to be made by transfer to an account with us or at another bank,
we and/or such other bank may rely on an account number specified in such
instructions even if the number identifies a person or entity different from the
intended payee.

 

This Letter of Credit is transferable one or more times, but in each instance to
a single transferee and only in the full amount available to be drawn under the
Letter of Credit at the time of such transfer. Any such transfer may be affected
only through ourselves and only upon presentation to us at our above-specified
office of a duly executed instrument of transfer in the format attached hereto
as Exhibit A together with the original of this Letter of Credit. Any transfer
of this Letter of Credit may not change the place of expiration of this Letter
of Credit from our above-specified office. Each transfer shall be evidenced by
our endorsement on the reverse of the original of this Letter of Credit, and we
shall deliver the original of this Letter of Credit so endorsed to the
transferee. All charges in connection with any transfer of this Letter of Credit
are for the Applicant’s account.

 

As used below, (a) the terms “Conforming Draft” and “Conforming Drafts” mean, as
the context shall require, a draft or drafts presented to us under and in
compliance with the terms of this Letter of Credit, and (b) the term “Business
Day” means a day on which we are open at our above address in San Francisco,
California to conduct our letter of credit business, and (c) the term “Maximum
Drawable Amount” means, for any one time period set forth below under the column
titled “Presentation Periods” (each such time period a “Presentation Period”),
the maximum aggregate amount of all Conforming Drafts that may be presented to
us during such Presentation Period. Your failure to present a Conforming Draft
to us during any Presentation Period shall not preclude your right to present a
Conforming Draft(s) to us under this Letter of Credit during any or each
subsequent Presentation Period. Notwithstanding any provision to the contrary in
the UCP (as defined below), if December 31, 2007 or any other date specified
below under the column titled “Presentation Periods” is not a Business Day then
such date shall be automatically extended to the next succeeding date which is a
Business Day.

 

The Maximum Drawable Amount for the first Presentation Period is the amount set
forth below under the column titled “Maximum Beginning Amounts” directly
opposite the first Presentation Period, and the Maximum Drawable Amount for each
subsequent Presentation Period is the lesser of:

 

(1) the amount set forth below under the column titled “Maximum Beginning
Amounts” directly opposite that Presentation Period, and

 

(2) the remainder of (a) the Maximum Drawable Amount for the immediately
preceding Presentation Period minus (b) the sum of the amount of all Conforming
Drafts, if any, presented to us during the immediately preceding Presentation
Period.



--------------------------------------------------------------------------------

PRESENTATION PERIODS

--------------------------------------------------------------------------------

   MAXIMUM BEGINNING AMOUNTS


--------------------------------------------------------------------------------

On or before December 31, 2007

   US $ 4,000,000.00

After December 31, 2007 and on or before December 31, 2008

   US $ 3,200,000.00

After December 31, 2008 and on or before December 31, 2009

   US $ 2,400,000.00

After December 31, 2009 and on or before December 31, 2010

   US $ 1,600,000.00

After December 31, 2010 and on or before the Expiration Date

   US $ 800,000.00

 

Except as otherwise provided in this Letter of Credit, this Letter of Credit is
subject to the Uniform Customs and Practice For Documentary Credits (1993
Revision), International Chamber of Commerce Publication No. 500 (the “UCP”).
This Letter of Credit shall be deemed to be issued under the laws of the State
of West Virginia and shall, as to matters not governed by the UCP, be governed
by and construed in accordance with the laws of the State of West Virginia.

 

We hereby agree to honor each draft drawn under and in compliance with the terms
of this Letter of Credit.

 

Very truly yours

WELLS FARGO BANK, N.A. BY:        

(AUTHORIZED SIGNATURE)



--------------------------------------------------------------------------------

 

    

Exhibit A

    

Wells Fargo Bank, N.A.

Letter of Credit No.             

 

Date:                         

 

Wells Fargo Bank, N.A.

Trade Services Division, Northern California

One Front Street, 21st Floor

San Francisco, California 94111

 

Subject: Your Letter of Credit No.                     

 

Ladies and Gentlemen:

 

For value received, we hereby irrevocably assign and transfer all our rights
under the above-captioned Letter of Credit, as heretofore and hereafter amended,
extended or increased, to:

 

_________________________

[insert name of transferee]      

 

_________________________

 

_________________________

[insert address]                          

 

By this transfer, all of our rights in the Letter of Credit are transferred to
the transferee, and the transferee shall have sole rights as beneficiary under
the Letter of Credit, including sole rights relating to any amendments, whether
increases or extensions or other amendments, and whether now existing or
hereafter made. You are hereby irrevocably instructed to advise future
amendment(s) of the Letter of Credit to the transferee without our consent or
notice to us.

 

Enclosed are the original Letter of Credit and the original of all amendments to
this date. Please notify the transferee of this transfer and of the terms and
conditions of the Letter of Credit as transferred. This transfer will not become
effective until the transferee is so notified.

 

Very truly yours,

 

[insert name of transferor]

By:

   

Name:

   

Title:

   

 

Signature of Transferor Guaranteed

[insert name of bank]

By:

   

Name:

   

Title:

   



--------------------------------------------------------------------------------

EXHIBIT G

 

FORM OF

NON-DISTURBANCE ATTORNMENT AND SUBORDINATION AGREEMENT

 

NON-DISTURBANCE AND

ATTORNMENT AGREEMENT

 

THIS AGREEMENT is made and entered into as of this              day of
            ,              by and between                         ,
(“Mortgagee”) and Coldwater Creek Inc. (“Lessee”).

 

WHEREAS, the Lessee has entered into that certain Amended and Restated Lease
Agreement (“Lease Agreement”) dated             , 2006, with the Wood County
Development Authority (the “Lessor”) covering the Existing Campus, and on and
after the Delivery Date, the Expanded Campus, as such terms are defined in the
Lease Agreement. Capitalized terms not otherwise defined herein shall have the
same meaning as ascribed to them in the Lease Agreement; and

 

WHEREAS, Mortgagee has agreed that the Lease Agreement is now and shall remain
subject and subordinate to the operation and effect of that certain [Credit
Line] Deed of Trust made for the benefit of Mortgagee covering the Existing
Campus/Expanded Campus which has heretofore been or will be recorded in the land
records of Wood County, West Virginia; and

 

W I T N E S S E T H:

 

NOW, THEREFORE, for and in consideration of the mutual covenants hereinafter set
forth, Mortgagee and Lessee hereby covenant and agree as follows:

 

1. Non-disturbance and Attornment. The Lease Agreement shall not be terminated,
nor shall Lessee’s use, possession or enjoyment of the Existing Campus/Expanded
Campus be interfered with, nor shall the Lease Agreement hold estate granted by
the Lease Agreement be affected in any other manner, in any foreclosure or other
action or proceeding instituted under or in connection with the Security
Documents or in Mortgagee’s possession of the Existing Campus/Expanded Campus;
provided, however, that if, at the time of, or at any time subsequent to, any
such foreclosure action, a default exists and such a default has continued to
exist for such period of time (after such applicable notice and grace period, if
any, as required by the Lease Agreement) that would entitle Lessor under the
Lease Agreement to terminate the Lease Agreement or would entitle such Lessor to
dispossess Lessee thereunder, a purchaser of the Existing Campus/Expanded Campus
upon or after such foreclosure may exercise the rights of Lessor, by reason of
such default or event, to terminate the Lease Agreement or to dispossess
thereunder; and further provided that, if such rights are not exercised, the
Lease Agreement shall continue in full force and effect in accordance with its
terms and Lessee, in such event, agrees to recognize and attorn to the new owner
pursuant to such foreclosure sale. Notwithstanding the



--------------------------------------------------------------------------------

foregoing, no failure or delay on the part of Mortgagee or purchaser in
exercising any right, power or privilege under the Lease Agreement shall operate
as a waiver thereof, nor shall any single or partial exercise of any right,
power or privilege under the Lease Agreement preclude any other or further
exercise thereof.

 

2. Lessee’s Obligations. If the interests of Lessor under the Lease Agreement
shall be transferred to and owned by Mortgagee by reason of foreclosure or other
proceedings brought by it, or by any other manner, and Mortgagee succeeds to the
interests of Lessor under the Lease Agreement, Lessee shall be bound to
Mortgagee under all of the terms, covenants and conditions of the Lease
Agreement for the balance of the term thereof remaining and any extensions or
renewals thereof which may be affected in accordance with any option therefor in
the Lease Agreement, with the same force and effect as if Mortgagee were the
lessor under the Lease Agreement, and Lessee does hereby attorn to Mortgagee as
its landlord, the said attornment to be effective and self-operative without the
execution of any further instruments on the part of any of the parties hereto
immediately upon Mortgagee succeeding to the interest of Lessor under the Lease
Agreement. The respective rights and obligations of Lessee and Mortgagee under
such attornment, to the extent of the then remaining balance of the term of the
Lease Agreement and any extensions or renewals, shall be and are the same as now
set forth therein, except as herein otherwise expressly provided.

 

3. Mortgagee’s Obligations. If Mortgagee shall succeed to the interests of
Lessor under the Lease Agreement, Mortgagee shall be bound to Lessee under all
of the terms, covenants and conditions of the Lease Agreement and, from and
after Mortgagee’s succession to the interest of Lessor under the Lease
Agreement, Lessee shall have the same rights and remedies against Mortgagee for
the enforcement of its rights thereunder and the breach of any agreement
contained in the Lease Agreement that Lessee might have had under the Lease
Agreement against Lessor thereunder if Mortgagee had not succeeded to the
interests of such Lessor; provided, however, that Mortgagee shall not be:

 

  (a) liable for any act or omission of any prior or subsequent lessor except
for non-monetary defaults of a continuing nature of Lessor under the Lease
Agreement of which prior written notice has been given to Mortgagee stating with
particularity the default and a demand to cure the default, provided, however,
that notwithstanding the date of any such written notice, Mortgagee shall be
afforded the full period stated in the Lease Agreement to cure the expressed
default commencing from the date of Mortgagee’s succession to the interest of
Lessor under the Lease Agreement; or

 

  (b) subject to any off-sets or defenses which Lessee might have against any
prior Lessor; or



--------------------------------------------------------------------------------

  (c) bound by any rent or additional rent which Lessee might have paid for more
than 31 days in advance to any prior Lessor, except as expressly required under
the Lease Agreement; or

 

  (d) bound by any amendment or modification of the Lease Agreement of which
Mortgagee was not provided with prior written notice by Lessee, such notice may
be satisfied by forwarding a form of the amendment or modification of the Lease
Agreement prior to its effective date from which the executed original shall not
substantially deviate.

 

4. Insurance Proceeds. Mortgagee agrees that in the event of damage or
destruction of the Existing Campus/Expanded Campus, Lessee or Lessor shall be
entitled to all insurance proceeds to which either of them would be entitled
under the Lease Agreement regardless of any provision of the Security Documents
to the contrary, provided that Lessee or Lessor, whichever the case may be,
shall repair or restore the Existing Campus/Expanded Campus following any
casualty in accordance with the terms of the Lease Agreement.

 

5. Title of Paragraphs. The titles of the paragraphs of this Agreement are for
convenience and reference only, and the words contained therein shall in no way
be held to explain, modify, amplify or aid in the interpretation, construction
or meaning of the provisions of this Agreement.

 

6. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of West Virginia.

 

7. Provisions Binding. The terms and provisions hereof shall be binding upon and
shall inure to the benefit of the heirs, executors, administrators, successors
and permitted assigns, respectively, of Mortgagee and Lessee. The reference
contained to successors and assigns of Lessee is not intended to constitute and
does not constitute as consent by Mortgagee to an assignment by Lessee, but has
reference only to those instances in which Lessor under the Lease Agreement and
Mortgagee, to the extent required herein, shall have given written consent to a
particular assignment by Lessee thereunder but nothing herein shall be construed
to give Mortgagee such consent rights except as otherwise expressly set forth in
the Lease Agreement.

 

8. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all such counterparts together
shall constitute but one and the same instrument.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have hereunto set their respective hand and
seals as of the day, month and year first above written.

 

Mortgagee:

By:                      Its:     

Lessee:

By:                      Its:     